Exhibit 10.1

SALE, PURCHASE AND ESCROW AGREEMENT

This Sale, Purchase and Escrow Agreement (this “Agreement”), dated as of
September     , 2006, is made by and between NORTH ATLANTA REALTY ACQUISITION
COMPANY, INC., a Delaware corporation (“Seller”), and HARVARD PROPERTY TRUST,
LLC, a Delaware limited liability company (“Buyer”), and constitutes (i) a
contract of sale and purchase between the parties and (ii) an escrow agreement
between Seller, Buyer and PARTNERS TITLE COMPANY (“Escrow Agent”), the consent
of which appears at the end hereof.


ARTICLE I

RECITALS


1.1           REAL PROPERTY.  SELLER IS THE LESSEE OF THAT CERTAIN LAND (THE
“LAND”) DESCRIBED IN PARCEL A ON EXHIBIT A AND ALL IMPROVEMENTS LOCATED THEREON
(THE “IMPROVEMENTS”) KNOWN AS RESURGENS PLAZA LOCATED AT 945 EAST PACES FERRY
ROAD, ATLANTA, GEORGIA (COLLECTIVELY, THE “REAL PROPERTY”), PURSUANT TO THAT
CERTAIN LEASE FOR JOHNSONTOWN SOUTH SITE, DATED MAY 29, 1984 AND RECORDED IN
DEED BOOK 8994, PAGE 396, FULTON COUNTY, GEORGIA RECORDS, BETWEEN METROPOLITAN
ATLANTA RAPID TRANSIT AUTHORITY, A PUBLIC BODY CORPORATE CREATED UNDER THE LAWS
OF THE STATE OF GEORGIA (“MARTA”), AND RESURGENS PLAZA SOUTH, INC., A GEORGIA
CORPORATION (PREDECESSOR-IN-INTEREST TO RESURGENS PLAZA SOUTH ASSOCIATES, L.P.
(“RPSA”)), AS AMENDED BY THAT CERTAIN FIRST AMENDMENT TO LEASE FOR JOHNSONTOWN
SOUTH SITE, DATED MAY 29, 1984, RECORDED IN DEED BOOK 8994, PAGE 448, AFORESAID
RECORDS, AS FURTHER AMENDED BY THAT CERTAIN SECOND AMENDMENT TO LEASE FOR
JOHNSONTOWN SOUTH SITE, DATED JULY 1, 1984, RECORDED IN DEED BOOK 9392, PAGE
398, AFORESAID RECORDS, AS FURTHER AMENDED BY THAT CERTAIN THIRD AMENDMENT TO
LEASE FOR JOHNSONTOWN SOUTH SITE, DATED FEBRUARY 19, 1986, RECORDED IN DEED BOOK
9971, PAGE 106, AFORESAID RECORDS, AS FURTHER AMENDED BY THAT CERTAIN FOURTH
AMENDMENT TO LEASE FOR JOHNSONTOWN SOUTH SITE AND SECOND AMENDMENT TO
DEVELOPMENT AGREEMENT, DATED AUGUST 1, 1986, RECORDED IN DEED BOOK 10277, PAGE
168, AFORESAID RECORDS, AS ASSIGNED BY RPSA TO SELLER PURSUANT TO THAT CERTAIN
ASSIGNMENT AND ASSUMPTION OF MARTA LEASE AND DEVELOPMENT AGREEMENT, DATED
NOVEMBER 17, 1997 AND RECORDED IN DEED BOOK 23466, PAGE 251 (COLLECTIVELY, THE
“GROUND LEASE”).


1.2           AIR RIGHTS.  SELLER OWNS AND HOLDS FEE TITLE TO THOSE CERTAIN AIR
RIGHTS DESCRIBED IN PARCEL B ON EXHIBIT A (THE “AIR RIGHTS PARCEL”).


1.3           DEVELOPMENT AGREEMENT.  SELLER HOLDS CERTAIN DEVELOPMENT RIGHTS
PURSUANT TO THAT CERTAIN DEVELOPMENT AGREEMENT, DATED NOVEMBER 10, 1982 AND
RECORDED IN DEED BOOK 8287, PAGE 1, FULTON COUNTY, GEORGIA RECORDS, BETWEEN
MARTA AND RESURGENS PLAZA COMPANY, A GEORGIA GENERAL PARTNERSHIP
(PREDECESSOR-IN-INTEREST TO RPSA), AS AMENDED BY THAT CERTAIN FIRST AMENDMENT TO
DEVELOPMENT AGREEMENT, DATED SEPTEMBER 30, 1983 AND UNRECORDED, AS FURTHER
AMENDED BY THAT CERTAIN FOURTH AMENDMENT TO LEASE FOR JOHNSONTOWN SOUTH SITE AND
SECOND AMENDMENT TO DEVELOPMENT AGREEMENT, DATED AUGUST 1, 1986, RECORDED IN
DEED BOOK 10277, PAGE 168, AFORESAID RECORDS, AS ASSIGNED BY RPSA TO SELLER
PURSUANT TO THAT CERTAIN ASSIGNMENT


--------------------------------------------------------------------------------





AND ASSUMPTION OF MARTA LEASE AND DEVELOPMENT AGREEMENT, DATED NOVEMBER 17, 1997
AND RECORDED IN DEED BOOK 23466, PAGE 251 (COLLECTIVELY, THE “DEVELOPMENT
AGREEMENT”).


1.4           PERSONAL PROPERTY.  IN CONNECTION WITH THE REAL PROPERTY, SELLER
HAS (I) OBTAINED CERTAIN GOVERNMENTAL PERMITS AND APPROVALS, (II) OBTAINED
CERTAIN CONTRACTUAL RIGHTS AND OTHER INTANGIBLE ASSETS, AND (III) ACQUIRED
CERTAIN OTHER ITEMS OF TANGIBLE PERSONAL PROPERTY MORE COMPLETELY DESCRIBED IN
EXHIBIT B (COLLECTIVELY, THE “PERSONAL PROPERTY”).  THE REAL PROPERTY, THE AIR
RIGHTS PARCEL AND THE PERSONAL PROPERTY ARE COLLECTIVELY REFERRED TO AS THE
“PROPERTY.”


1.5           PURCHASE AND SALE.  SELLER NOW DESIRES TO SELL AND BUYER NOW
DESIRES TO PURCHASE ALL OF SELLER’S RIGHT, TITLE AND INTEREST IN AND TO THE
PROPERTY, UPON THE TERMS AND COVENANTS AND SUBJECT TO THE CONDITIONS SET FORTH
BELOW.


ARTICLE II

PURCHASE PRICE


2.1           PRICE.  IN CONSIDERATION OF THE COVENANTS HEREIN CONTAINED, SELLER
HEREBY AGREES TO SELL AND BUYER HEREBY AGREES TO PURCHASE THE PROPERTY FOR A
TOTAL PURCHASE PRICE OF $110,500,000 (THE “PURCHASE PRICE”).  NOTWITHSTANDING
THE FOREGOING, IF RSUI INDEMNITY COMPANY, INC. (“RSUI”) EXERCISES ITS EXPANSION
OPTION WITH RESPECT TO THE EXPANSION OPTION SPACE (AS DEFINED IN THE RSUI LEASE
(AS DEFINED HEREIN)) UNDER THE RSUI LEASE, THE PURCHASE PRICE SHALL BE INCREASED
BY AN AMOUNT EQUAL TO THE PRODUCT OF (I) THE QUOTIENT OBTAINED BY DIVIDING (X)
THE NUMBER OF RENTABLE SQUARE FEET OF EXPANSION OPTION SPACE TO BE LEASED BY
RSUI PURSUANT TO THE EXERCISE OF SUCH OPTION BY (Y) 24,577 AND (II) $250,000. 
THE PURCHASE PRICE SHALL BE PAID BY BUYER AS FOLLOWS:


2.1.1        DEPOSIT.  BUYER SHALL, WITHIN TWO BUSINESS DAYS OF THE DATE HEREOF,
DELIVER TO ESCROW AGENT BY BANK WIRE OF IMMEDIATELY AVAILABLE FUNDS THE SUM OF
$2,000,000 (THE “DEPOSIT”) TO INSURE THE FULL AND FAITHFUL PERFORMANCE BY BUYER
OF THE TERMS OF THIS AGREEMENT.


2.1.2        WITHIN TWO BUSINESS DAYS AFTER THE EXPIRATION OF THE INVESTIGATION
PERIOD (AS DEFINED IN SECTION 5.3.2), BUYER SHALL DELIVER TO ESCROW AGENT, BY
BANK WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, AN ADDITIONAL $3,000,000 (THE
“ADDITIONAL FUNDS”, SUCH MONEY TO BECOME PART OF THE DEPOSIT, FOR AN AGGREGATE
DEPOSIT OF $5,000,000), UNLESS BUYER SHALL HAVE TERMINATED THIS AGREEMENT IN
ACCORDANCE WITH SECTION 5.3. IF BUYER FAILS TO DELIVER THE ADDITIONAL FUNDS TO
ESCROW AGENT WITHIN TWO BUSINESS DAYS AFTER THE EXPIRATION OF THE INVESTIGATION
PERIOD (PROVIDED BUYER HAS NOT TERMINATED THIS AGREEMENT IN ACCORDANCE WITH
SECTION 5.3), SUCH FAILURE SHALL BE A DEFAULT UNDER THIS AGREEMENT.


2.1.3        BALANCE OF PURCHASE PRICE.  BUYER SHALL, ON OR BEFORE ONE BUSINESS
DAY PRIOR TO THE CLOSING (AS DEFINED IN SECTION 6.1), DELIVER TO ESCROW

2


--------------------------------------------------------------------------------





AGENT, BY BANK WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, A SUM EQUAL TO THE
BALANCE OF THE PURCHASE PRICE.  THE BALANCE OF THE PURCHASE PRICE RECEIVED BY
SELLER AT CLOSING SHALL BE ADJUSTED TO REFLECT ANY CREDIT OF INTEREST TO BUYER
UNDER SECTION 2.3 AND PRORATIONS AND OTHER ADJUSTMENTS PURSUANT TO SECTION 7.1.


2.2           INVESTMENTS.  FOLLOWING THE COLLECTION OF THE DEPOSIT, ESCROW
AGENT SHALL, AT THE DIRECTION OF BUYER, INVEST THE DEPOSIT IN:

(I)            OBLIGATIONS OF THE UNITED STATES GOVERNMENT, ITS AGENCIES OR
INDEPENDENT DEPARTMENTS;

(II)           CERTIFICATES OF DEPOSIT OR MONEY MARKET FUNDS ISSUED BY A BANKING
INSTITUTION ACCEPTABLE TO BUYER; OR

(III)          AN INTEREST-BEARING ACCOUNT OF A BANKING INSTITUTION ACCEPTABLE
TO BUYER.

No investment of the Deposit shall have a maturity date beyond the Closing Date
(as defined in Section 6.1).


2.3           INTEREST ON THE DEPOSIT.  ANY INTEREST EARNED ON THE DEPOSIT SHALL
BE CREDITED AND DELIVERED TO THE PARTY RECEIVING THE DEPOSIT, EXCEPT HOWEVER, IF
THE TRANSACTION CLOSES, AT CLOSING ANY INTEREST EARNED ON THE DEPOSIT PRIOR TO
ITS DELIVERY TO SELLER SHALL BE CREDITED TO BUYER.


ARTICLE III

CONDITIONS TO THE PARTIES’ OBLIGATIONS


3.1           CONDITIONS TO BUYER’S OBLIGATION TO PURCHASE.  BUYER’S OBLIGATION
TO PURCHASE IS EXPRESSLY CONDITIONED UPON EACH OF THE FOLLOWING:


3.1.1        PERFORMANCE BY SELLER.  PERFORMANCE IN ALL MATERIAL RESPECTS OF THE
OBLIGATIONS AND COVENANTS OF, AND DELIVERIES REQUIRED OF, SELLER HEREUNDER.


3.1.2        DELIVERY OF TITLE AND POSSESSION.  DELIVERY AT THE CLOSING OF
(I) THE DEED (AS DEFINED IN SECTION 4.2.1), (II) THE ASSIGNMENT OF GROUND LEASE
AND DEVELOPMENT AGREEMENT (AS DEFINED IN SECTION 4.1.4) AND (III) POSSESSION AS
PROVIDED IN SECTION 15.1.


3.1.3        TITLE INSURANCE.  DELIVERY AT THE CLOSING OF A STANDARD 1992 FORM
OF AMERICAN LAND TITLE ASSOCIATION OWNER’S POLICY OF TITLE INSURANCE, INCLUDING
EXTENDED COVERAGE (OR A SIGNED MARKED BINDER THEREOF) (THE “TITLE POLICY”) WITH
LIABILITY IN THE AMOUNT OF THE PURCHASE PRICE ISSUED BY COMMONWEALTH LAND TITLE
INSURANCE COMPANY (THE “TITLE COMPANY”), INSURING THAT FEE TITLE TO THE AIR
RIGHTS PARCEL AND LEASEHOLD TITLE TO THE REAL PROPERTY VESTS IN BUYER SUBJECT TO
THE PERMITTED ENCUMBRANCES (AS DEFINED IN SECTION 4.2.1). AT

3


--------------------------------------------------------------------------------





ITS OPTION, BUYER MAY DIRECT THE TITLE COMPANY TO ISSUE ADDITIONAL TITLE
INSURANCE ENDORSEMENTS, IF BUYER PAYS FOR THE EXTRA COST OF SUCH ADDITIONAL
ENDORSEMENTS, PROVIDED THAT THE TITLE COMPANY’S FAILURE TO ISSUE ANY SUCH
ADDITIONAL ENDORSEMENTS SHALL NOT AFFECT BUYER’S OBLIGATIONS UNDER THIS
AGREEMENT.


3.1.4        TENANT ESTOPPELS.  RECEIPT BY BUYER OF ESTOPPEL CERTIFICATES, DATED
NOT EARLIER THAN 30 DAYS PRIOR TO THE CLOSING DATE, FROM (I) RSUI, (II) FISHER &
PHILLIPS, (III) EPSTEIN, BECKER & GREEN, (IV) SPENCER STUART AND (V) MILLIMAN
USA (COLLECTIVELY, THE “MAJOR TENANTS”) AND FROM ENOUGH OF THE REMAINING TENANTS
UNDER THE LEASES SO THAT THE ESTOPPEL CERTIFICATES RECEIVED BY BUYER COVER IN
THE AGGREGATE AT LEAST 80% OF THE NET LEASED SQUARE FOOTAGE OF THE
IMPROVEMENTS.  SUCH ESTOPPEL CERTIFICATES ARE TO BE IN THE FORM OF EXHIBIT C OR
SUCH OTHER FORM AS IS SPECIFIED IN THE APPLICABLE LEASE, WITHOUT ANY MATERIAL
CHANGES, EXCEPTIONS OR QUALIFICATIONS, PROVIDED THAT ANY ESTOPPEL CERTIFICATE
SHALL BE ACCEPTED AS LONG AS IT (I) DOES NOT INDICATE THE CONTINUING EXISTENCE
OF AN ACTUAL MATERIAL DEFAULT OF SELLER AS LANDLORD UNDER THE APPLICABLE LEASE
(II) CONFIRMS THE RENT AND ANY OTHER MONTHLY PAYMENTS UNDER THE APPLICABLE
LEASE, AND (III) DOES NOT INDICATE ANY CONFLICT WITH OR CONTAINS INFORMATION
CONTRADICTORY TO THE TERMS AND CONDITIONS OF THE APPLICABLE LEASE (OTHER THAN
MINOR TECHNICAL OR DE MINIMIS CONFLICTS OR CONTRADICTIONS).  SELLER SHALL HAVE
THE OPTION TO PROVIDE ITS OWN ESTOPPEL CERTIFICATE FOR TENANTS (OTHER THAN THE
MAJOR TENANTS) LEASING IN THE AGGREGATE NOT MORE THAN 15% OF THE NET LEASED AREA
OF THE IMPROVEMENTS IN LIEU OF ANY TENANT ESTOPPEL CERTIFICATES WHICH SELLER
FAILS TO OBTAIN, AND PROVIDED SUCH ESTOPPEL(S) MEET THE REQUIREMENTS OF THE
FOLLOWING SENTENCE, DELIVERY THEREOF SHALL COUNT TOWARDS SATISFACTION OF  THE
CONDITION SET FORTH IN THIS SECTION 3.1.4.  THE SELLER ESTOPPEL CERTIFICATES
SHALL STATE THAT (I) SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE OF ITS DEFAULT
AS LANDLORD UNDER ANY SUCH LEASE, (II) TO THE EXTENT OF SELLER’S ACTUAL
KNOWLEDGE, SELLER IS NOT IN MATERIAL DEFAULT AS LANDLORD UNDER ANY SUCH LEASE,
(III) TO THE EXTENT OF SELLER’S ACTUAL KNOWLEDGE, SUCH TENANTS ARE NOT IN
MATERIAL DEFAULT UNDER SUCH LEASES, AND (IV) TO THE EXTENT OF SELLER’S ACTUAL
KNOWLEDGE, SELLER HAS NOT BEEN INFORMED BY ANY SUCH TENANT THAT THE RENT SET
FORTH IN THE APPLICABLE ESTOPPEL CERTIFICATE DELIVERED TO SUCH TENANT IS IN
DISPUTE.  SELLER’S LIABILITY UNDER EACH SELLER’S ESTOPPEL CERTIFICATE SHALL
CEASE AND TERMINATE WITH RESPECT TO ANY SUCH LEASE UPON THE DELIVERY TO BUYER,
AT ANY TIME AFTER THE CLOSING, OF A CORRESPONDING ESTOPPEL CERTIFICATE FROM SUCH
TENANT MEETING THE CRITERIA SET FORTH IN THIS SECTION 3.1.4.  IN ADDITION,
SELLER’S ESTOPPEL CERTIFICATES SHALL CONTAIN THE LIMITATIONS ON SURVIVAL AND
LIABILITY SET FORTH IN SECTION 16.8 OF THIS AGREEMENT.


3.1.5        MARTA ESTOPPEL.  RECEIPT BY BUYER OF AN EXECUTED ESTOPPEL
CERTIFICATE REASONABLY ACCEPTABLE TO BUYER FROM MARTA UNDER THE GROUND LEASE AND
THE DEVELOPMENT AGREEMENT, PROVIDED THAT ANY SUCH ESTOPPEL CERTIFICATE SHALL BE
ACCEPTED AS LONG AS IT DOES NOT INDICATE THE CONTINUING EXISTENCE OF AN ACTUAL
MATERIAL DEFAULT OF SELLER AS LANDLORD UNDER THE GROUND LEASE AND THE
DEVELOPMENT AGREEMENT.

4


--------------------------------------------------------------------------------





3.1.6        CONSENT OF MARTA.  RECEIPT BY BUYER OF THE CONSENT OF MARTA TO THE
ASSIGNMENT FROM SELLER TO BUYER OF THE GROUND LEASE AND THE DEVELOPMENT
AGREEMENT.


3.1.7        DEFEASANCE.  THE LOAN (THE “LOAN”) EVIDENCED BY THAT CERTAIN FEE
AND LEASEHOLD DEED TO SECURE DEBT, ASSIGNMENT OF LEASES AND RENTS AND SECURITY
AGREEMENT, DATED AS OF DECEMBER 29, 1997, MADE BY SELLER TO GENERAL ELECTRIC
CAPITAL CORPORATION SHALL HAVE BEEN DEFEASED.


3.1.8        SELLER’S REPRESENTATIONS.  THE REPRESENTATIONS AND WARRANTIES BY
SELLER SET FORTH IN SECTION 11.1 BEING TRUE AND CORRECT IN ALL MATERIAL RESPECTS
AS OF THE CLOSING EXCEPT AS MODIFIED BY NOTICE (IN ACCORDANCE WITH SECTION 11.1)
TO WHICH BUYER DOES NOT OBJECT IN WRITING WITHIN THREE BUSINESS DAYS AFTER
RECEIPT THEREOF.


3.2           CONDITIONS TO SELLER’S OBLIGATION TO SELL.  SELLER’S OBLIGATION TO
SELL IS EXPRESSLY CONDITIONED UPON EACH OF THE FOLLOWING:


3.2.1        PERFORMANCE BY BUYER.  PERFORMANCE IN ALL MATERIAL RESPECTS OF THE
OBLIGATIONS AND COVENANTS OF, AND DELIVERIES REQUIRED OF, BUYER HEREUNDER.


3.2.2        RECEIPT OF PURCHASE PRICE.  RECEIPT OF THE PURCHASE PRICE AND ANY
ADJUSTMENTS DUE SELLER UNDER ARTICLE VII AT THE CLOSING IN THE MANNER HEREIN
PROVIDED (INCLUDING DELIVERING THE PURCHASE PRICE TO ESCROW AGENT ONE BUSINESS
DAY PRIOR TO THE CLOSING DATE IN ACCORDANCE WITH SECTION 6.1).


3.2.3        CONSENT OF MARTA.  RECEIPT BY SELLER OF THE CONSENT OF MARTA TO THE
ASSIGNMENT FROM SELLER TO BUYER OF THE GROUND LEASE AND THE DEVELOPMENT
AGREEMENT.


3.2.4        DEFEASANCE.  THE LOAN SHALL HAVE BEEN DEFEASED.


3.3           FAILURE OF CONDITION PRECEDENT.  UPON THE FAILURE OF ANY OF THE
FOREGOING CONDITIONS, THE PARTY TO WHICH SUCH FAILED CONDITION WAS TO BENEFIT
SHALL HAVE THE OPTION TO (I) WAIVE SUCH CONDITION PRECEDENT AND PROCEED TO
CLOSING OR (II) TERMINATE THIS AGREEMENT BY SENDING WRITTEN NOTICE TO THE OTHER
PARTY ON OR BEFORE THE DATE OF CLOSING, IN WHICH EVENT THE DEPOSIT SHALL BE
RETURNED TO BUYER (EXCEPT IF BUYER FAILS TO DELIVER TO SELLER THE PURCHASE PRICE
AS SET FORTH IN SECTION 3.2.2).


ARTICLE IV

BUYER’S DELIVERIES AND SELLER’S DELIVERIES TO ESCROW AGENT


4.1           BUYER’S DELIVERIES.  BUYER SHALL, AT OR BEFORE THE CLOSING,
DELIVER TO ESCROW AGENT EACH OF THE FOLLOWING:

5


--------------------------------------------------------------------------------





4.1.1        PURCHASE PRICE.  THE PURCHASE PRICE AS SET FORTH IN ARTICLE II.


4.1.2        ASSIGNMENT OF LEASES AND CONTRACTS.  FOUR EXECUTED COUNTERPARTS OF
THE ASSIGNMENT AND ASSUMPTION OF LEASES, CONTRACTS AND OTHER PROPERTY INTERESTS
(THE “ASSIGNMENT OF LEASES AND CONTRACTS”) IN THE FORM OF EXHIBIT D.


4.1.3        BILL OF SALE.  FOUR EXECUTED COUNTERPARTS OF A BILL OF SALE (THE
“BILL OF SALE”) IN THE FORM OF EXHIBIT E.


4.1.4        ASSIGNMENT OF GROUND LEASE AND DEVELOPMENT AGREEMENT.  FOUR
EXECUTED COUNTERPARTS OF THE ASSIGNMENT AND ASSUMPTION OF GROUND LEASE AND
DEVELOPMENT AGREEMENT (THE “ASSIGNMENT OF GROUND LEASE AND DEVELOPMENT
AGREEMENT”) IN SUBSTANTIALLY THE FORM OF EXHIBIT F.


4.1.5        TRANSFER DECLARATIONS. EXECUTED COPIES OF STATE, COUNTY AND LOCAL
TRANSFER DECLARATIONS, IF ANY.


4.1.6        CLOSING STATEMENT.  AN EXECUTED SETTLEMENT STATEMENT REFLECTING THE
PRORATIONS AND ADJUSTMENTS REQUIRED UNDER ARTICLE VII.


4.2           SELLER’S DELIVERIES.  SELLER SHALL, AT OR BEFORE THE CLOSING,
DELIVER TO ESCROW AGENT EACH OF THE FOLLOWING:


4.2.1        DEED.  A LIMITED WARRANTY DEED (THE “DEED”) IN THE FORM OF EXHIBIT
G WITH RESPECT TO THE AIR RIGHTS PARCEL, EXECUTED AND ACKNOWLEDGED BY SELLER,
PURSUANT TO WHICH SELLER SHALL CONVEY TITLE TO THE AIR RIGHTS PARCEL SUBJECT TO
THE FOLLOWING (COLLECTIVELY, THE “PERMITTED ENCUMBRANCES”):

(1)           NON-DELINQUENT REAL PROPERTY TAXES AND ALL ASSESSMENTS AND UNPAID
INSTALLMENTS THEREOF WHICH ARE NOT DELINQUENT.

(2)           THE LEASES AFFECTING THE PROPERTY ENUMERATED IN EXHIBIT H AND ANY
LEASES EXECUTED IN ACCORDANCE WITH THIS AGREEMENT AFTER THE DATE HEREOF
(COLLECTIVELY, THE “LEASES”), AND THE RIGHTS OF THE TENANTS THEREUNDER.

(3)           THE GROUND LEASE AND THE DEVELOPMENT AGREEMENT.

(4)           ANY OTHER LIEN, ENCUMBRANCE, EASEMENT OR OTHER EXCEPTION OR MATTER
VOLUNTARILY IMPOSED OR CONSENTED TO BY BUYER PRIOR TO OR AS OF THE CLOSING.

(5)           ALL EXCEPTIONS TO TITLE CONTAINED OR DISCLOSED IN THE TITLE REPORT
(AS DEFINED IN SECTION 5.1.1) OTHER THAN TITLE

6


--------------------------------------------------------------------------------




OBJECTIONS (AS DEFINED IN SECTION 5.3.1) IDENTIFIED AND NOT THEREAFTER WAIVED BY
BUYER.


4.2.2        ASSIGNMENT OF LEASES AND CONTRACTS.  FOUR EXECUTED COUNTERPARTS OF
THE ASSIGNMENT OF LEASES AND CONTRACTS, TOGETHER WITH ORIGINAL EXECUTED
COUNTERPARTS (OR COPIES IF ORIGINALS ARE NOT IN SELLER’S POSSESSION) OF THE
LEASES AND THE SERVICE CONTRACTS, EQUIPMENT LEASES, MAINTENANCE AGREEMENTS AND
OTHER CONTRACTS AFFECTING THE REAL PROPERTY ENUMERATED IN EXHIBIT I (THE
“CONTRACTS”) ASSIGNED THEREBY.


4.2.3        BILL OF SALE.  FOUR EXECUTED COUNTERPARTS OF THE BILL OF SALE.


4.2.4        ASSIGNMENT OF GROUND LEASE AND DEVELOPMENT AGREEMENT.  FOUR
EXECUTED COUNTERPARTS OF THE ASSIGNMENT OF GROUND LEASE AND DEVELOPMENT
AGREEMENT.


4.2.5        NOTICES TO TENANTS.  NOTICES SIGNED BY SELLER (OR SELLER’S MANAGER
FOR THE IMPROVEMENTS) ADDRESSED TO EACH TENANT UNDER EACH LEASE IN THE FORM OF
EXHIBIT J.


4.2.6        FIRPTA CERTIFICATE.  EXECUTED COPIES OF A CERTIFICATE IN THE FORM
OF EXHIBIT K, WITH RESPECT TO THE FOREIGN INVESTMENT IN REAL PROPERTY TAX ACT.


4.2.7        TRANSFER DECLARATIONS. EXECUTED COPIES OF STATE, COUNTY AND LOCAL
TRANSFER DECLARATIONS, IF ANY.


4.2.8        TERMINATION OF MANAGEMENT AND LEASING AGREEMENTS.  EVIDENCE OF
TERMINATION OF THAT CERTAIN MANAGEMENT AND LEASING AGREEMENT, DATED DECEMBER
1997, BETWEEN SELLER AND INSIGNIA COMMERCIAL GROUP, INC., A GEORGIA CORPORATION
(PREDECESSOR-IN-INTEREST TO CB RICHARD ELLIS) (THE “TERMINATION AGREEMENT”).


4.2.9        BROKER’S LIEN WAIVER.  A LIEN WAIVER FROM THE BROKER (AS DEFINED IN
SECTION 11.1.1) IN FORM SUFFICIENT FOR THE TITLE COMPANY TO DELETE ANY
EXCEPTIONS FOR THE RIGHTS OF THE BROKER.


4.2.10      CLOSING STATEMENT.  AN EXECUTED SETTLEMENT STATEMENT REFLECTING THE
PRORATIONS AND ADJUSTMENTS REQUIRED UNDER ARTICLE VII.


4.2.11      RENT ROLL.  A CURRENT RENT ROLL FOR THE PROPERTY.


4.3           FAILURE TO DELIVER.  THE FAILURE OF BUYER OR SELLER TO MAKE ANY
DELIVERY REQUIRED ABOVE BY AND IN ACCORDANCE WITH THIS ARTICLE IV SHALL
CONSTITUTE A DEFAULT HEREUNDER BY SUCH PARTY.

7


--------------------------------------------------------------------------------





ARTICLE V

INVESTIGATION OF PROPERTY


5.1           DELIVERY OF DOCUMENTS.  EXCEPT WITH RESPECT TO SECTION 5.1.1
(WHICH BUYER SHALL HAVE ORDERED ON OR PRIOR TO THE DATE HEREOF), SELLER SHALL
DELIVER, CAUSE TO BE DELIVERED, OR MAKE AVAILABLE TO BUYER THE FOLLOWING WITHIN
FIVE BUSINESS DAYS AFTER THE DATE OF THIS AGREEMENT:


5.1.1        PRELIMINARY TITLE REPORT.  A CURRENT PRELIMINARY TITLE REPORT
COVERING THE REAL PROPERTY AND THE AIR RIGHTS PARCEL ISSUED BY THE TITLE
COMPANY, TOGETHER WITH COPIES OF ALL DOCUMENTS REFERRED TO AS EXCEPTIONS THEREIN
(COLLECTIVELY, THE “TITLE REPORT”).


5.1.2        SURVEY.  TO THE EXTENT IN SELLER’S POSSESSION, THE MOST RECENT
SURVEY OF THE REAL PROPERTY AND THE AIR RIGHTS PARCEL PREPARED BY A LICENSED
SURVEYOR (THE “SURVEY”).


5.1.3        GROUND LEASE, DEVELOPMENT AGREEMENT, LEASES AND CONTRACTS.  COPIES
OF THE GROUND LEASE, THE DEVELOPMENT AGREEMENT, THE LEASES AND THE CONTRACTS.


5.1.4        BOOKS AND RECORDS.  COPIES OF THE MANAGING AGENT’S BOOKS AND
RECORDS, MONTHLY OPERATING STATEMENTS AND VARIANCE REPORTS, TAX BILLS AND
UTILITY BILLS REGARDING THE PROPERTY FOR THE 2004 AND 2005 CALENDAR YEARS AND
2006 YEAR TO DATE, IT BEING ACKNOWLEDGED THAT THE FOREGOING SHALL NOT INCLUDE
ANY FINANCIAL ANALYSES, BUDGETS, PROJECTIONS, APPRAISALS, OR CONFIDENTIAL
MATERIALS.


5.1.5        PERMITS.  COPIES OF ALL GOVERNMENTAL PERMITS, CERTIFICATES OF
OCCUPANCY AND APPROVALS, IN EACH CASE REGARDING THE PROPERTY, WHICH ARE IN
SELLER’S POSSESSION.

If requested by Seller, Buyer shall provide written verification of its receipt
of those items listed in this Section 5.1 which are delivered to Buyer.  Seller
acknowledges that attached hereto as Exhibit L is Buyer’s standard due diligence
item list for purchase and sale contracts.


5.2           PHYSICAL INSPECTION OF THE REAL PROPERTY.  PRIOR TO THE EXPIRATION
OF THE INVESTIGATION PERIOD, BUYER AND BUYER’S REPRESENTATIVES, AGENTS AND
DESIGNEES SHALL HAVE THE RIGHT AT REASONABLE TIMES AND UPON REASONABLE NOTICE TO
SELLER TO ENTER UPON THE REAL PROPERTY, AT BUYER’S SOLE COST, SOLELY FOR THE
PURPOSE OF CONDUCTING SUCH NON-DESTRUCTIVE PHYSICAL INSPECTIONS, NON-DESTRUCTIVE
SOIL AND ENGINEERING TESTS AND A NON-DESTRUCTIVE PHASE I ENVIRONMENTAL SITE
ASSESSMENT AS BUYER MAY ELECT TO MAKE OR OBTAIN, PROVIDED THAT BUYER PROMPTLY
REPAIRS ANY DAMAGE TO THE REASONABLE SATISFACTION OF SELLER.  BUYER ACKNOWLEDGES
AND AGREES THAT THE INSPECTION, TESTING AND SURVEY OF THE REAL PROPERTY BY BUYER
AND BUYER’S REPRESENTATIVES, AGENTS AND DESIGNEES SHALL BE SUBJECT TO THE RIGHTS
OF THE TENANTS UNDER THE LEASES AND SHALL BE PERFORMED IN SUCH A MANNER AS TO
NOT INTERFERE

8


--------------------------------------------------------------------------------





WITH THE RIGHTS OF SUCH TENANTS.  BUYER SHALL GIVE SELLER REASONABLE PRIOR
WRITTEN NOTICE OF ANY INSPECTION, TEST OR SURVEY SO THAT SELLER WILL HAVE THE
OPPORTUNITY TO HAVE A REPRESENTATIVE PRESENT THEREFOR, WHICH RIGHT SELLER
RESERVES.


5.2.1        NO COMMUNICATION WITH TENANTS.  NEITHER BUYER NOR BUYER’S
REPRESENTATIVES, AGENTS AND DESIGNEES SHALL COMMUNICATE WITH ANY TENANTS WITHOUT
THE PRIOR WRITTEN APPROVAL OF SELLER, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED, OR DELAYED.  SELLER RESERVES THE RIGHT TO BE PRESENT AT
ANY MEETING WITH ANY TENANT.


5.2.2        INDEMNITY AND INSURANCE.  BUYER HEREBY AGREES TO INDEMNIFY AND HOLD
HARMLESS SELLER, J.P. MORGAN INVESTMENT MANAGEMENT INC. (“ADVISOR”) AND THE
PENSION FUND OR OTHER INVESTORS ON WHOSE BEHALF SELLER IS ACTING, AND THEIR
RESPECTIVE SHAREHOLDERS, OFFICERS, DIRECTORS, PARTNERS, MEMBERS, EMPLOYEES,
AGENTS, SUCCESSORS AND ASSIGNS, FROM AND AGAINST ANY MECHANICS’ LIEN OR CLAIM
THEREFOR, ANY CLAIM, CAUSE OF ACTION, LAWSUIT, DAMAGE, LIABILITY, LOSS, COST OR
EXPENSE (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES) ARISING OUT OF ANY SUCH
ENTRY BY BUYER OR ITS REPRESENTATIVES, AGENTS OR DESIGNEES (INCLUDING ANY SUCH
ENTRY MADE PRIOR TO THE DATE OF THIS AGREEMENT) OR OUT OF ANY SUCH INSPECTIONS,
TESTS OR SURVEYS CONDUCTED BY BUYER, ITS REPRESENTATIVES, AGENTS OR DESIGNEES
(INCLUDING ANY SUCH INSPECTIONS, TESTS OR SURVEYS MADE PRIOR TO THE DATE OF THIS
AGREEMENT).  PRIOR TO ANY ENTRY UPON THE REAL PROPERTY BY BUYER OR BUYER’S
AGENTS, CONTRACTORS, SUBCONTRACTORS OR EMPLOYEES, BUYER SHALL DELIVER TO SELLER
AN ORIGINAL ENDORSEMENT TO BUYER’S COMMERCIAL GENERAL LIABILITY INSURANCE POLICY
WHICH EVIDENCES THAT BUYER IS CARRYING A COMMERCIAL GENERAL LIABILITY INSURANCE
POLICY WITH A FINANCIALLY RESPONSIBLE INSURANCE COMPANY ACCEPTABLE TO SELLER,
COVERING (I) THE ACTIVITIES OF BUYER, AND BUYER’S AGENTS, CONTRACTORS,
SUBCONTRACTORS AND EMPLOYEES ON OR UPON THE REAL PROPERTY, AND (II) BUYER’S
INDEMNITY OBLIGATION ABOVE.  SUCH ENDORSEMENT TO SUCH INSURANCE POLICY SHALL
EVIDENCE THAT SUCH INSURANCE POLICY SHALL HAVE A PER OCCURRENCE LIMIT OF AT
LEAST $2,000,000 AND AN AGGREGATE LIMIT OF AT LEAST $3,000,000, SHALL NAME
SELLER AS AN ADDITIONAL INSURED, SHALL BE PRIMARY AND NON-CONTRIBUTING WITH ANY
OTHER INSURANCE AVAILABLE TO SELLER AND SHALL CONTAIN A FULL WAIVER OF
SUBROGATION CLAUSE.  THE PROVISIONS OF THE PRECEDING THREE SENTENCES SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT OR THE CLOSING HEREUNDER.


5.3           INVESTIGATION PERIOD.  BUYER SHALL HAVE THE RIGHT TO MAKE THE
FOLLOWING INVESTIGATIONS.


5.3.1        TITLE AND SURVEY.  BUYER SHALL HAVE UNTIL OCTOBER 5, 2006 AT 4:00
P.M. NEW YORK CITY TIME TO NOTIFY SELLER OF ANY OBJECTIONS (THE “TITLE
OBJECTIONS”) WITH RESPECT TO THE TITLE REPORT AND THE SURVEY BASED ON ITS REVIEW
THEREOF.  IF BUYER DOES NOT GIVE SUCH NOTICE, SUCH FAILURE SHALL BE CONCLUSIVELY
DEEMED TO BE FULL AND COMPLETE APPROVAL OF THE TITLE REPORT AND THE SURVEY AND
ANY MATTER DISCLOSED THEREIN.  IF BUYER DOES GIVE SUCH NOTICE, SELLER SHALL HAVE
THREE BUSINESS DAYS AFTER RECEIPT THEREOF TO NOTIFY BUYER THAT SELLER (A) WILL
CAUSE OR (B) ELECTS NOT TO CAUSE ANY OR ALL TITLE OBJECTIONS TO BE REMOVED OR
INSURED OVER

9


--------------------------------------------------------------------------------





BY THE TITLE COMPANY.  SELLER’S FAILURE TO NOTIFY BUYER WITHIN SUCH THREE
BUSINESS DAY PERIOD AS TO ANY TITLE OBJECTION SHALL BE DEEMED AN ELECTION BY
SELLER NOT TO REMOVE OR HAVE THE TITLE COMPANY INSURE OVER SUCH TITLE
OBJECTION.  IF SELLER NOTIFIES OR IS DEEMED TO HAVE NOTIFIED BUYER THAT SELLER
SHALL NOT REMOVE NOR HAVE THE TITLE COMPANY INSURE OVER ANY OR ALL OF THE TITLE
OBJECTIONS, BUYER SHALL HAVE UNTIL THE END OF THE INVESTIGATION PERIOD TO (I)
TERMINATE THIS AGREEMENT OR (II) WAIVE SUCH TITLE OBJECTIONS AND PROCEED TO
CLOSING WITHOUT ANY ABATEMENT OR REDUCTION IN THE PURCHASE PRICE ON ACCOUNT OF
SUCH TITLE OBJECTIONS.  IF BUYER DOES NOT GIVE SUCH NOTICE, BUYER SHALL BE
DEEMED TO HAVE ELECTED TO WAIVE SUCH TITLE OBJECTIONS.


5.3.2        GENERAL INVESTIGATION.  IN ADDITION, BUYER SHALL HAVE FROM THE DATE
HEREOF UNTIL OCTOBER 16, 2006 AT 4:00 P.M. NEW YORK CITY TIME (THE
“INVESTIGATION PERIOD”) TO NOTIFY SELLER THAT AS A RESULT OF BUYER’S REVIEW OF
THE DOCUMENTS SET FORTH IN SECTION 5.1 (OTHER THAN THE TITLE REPORT OR THE
SURVEY WHICH ARE COVERED IN SECTION 5.3.1 ABOVE) OR BUYER’S INVESTIGATION OF THE
PROPERTY PURSUANT TO SECTION 5.2 IT DISAPPROVES OF ANY MATTER OR ITEM AFFECTING
THE PROPERTY (WHICH DISAPPROVAL MAY BE IN BUYER’S SOLE DISCRETION) AND HAS
ELECTED TO TERMINATE THIS AGREEMENT.  IF BUYER FAILS TO GIVE SUCH NOTICE OF
DISAPPROVAL AND TERMINATION PRIOR TO THE EXPIRATION OF THE INVESTIGATION PERIOD,
SUCH FAILURE SHALL BE CONCLUSIVELY DEEMED TO BE A WAIVER OF BUYER’S RIGHT TO
TERMINATE THIS AGREEMENT UNDER THIS SECTION 5.3.2.


5.4           EFFECT OF TERMINATION.  IF BUYER TERMINATES THIS AGREEMENT IN
ACCORDANCE WITH SECTION 5.3, ALL FURTHER RIGHTS AND OBLIGATIONS OF THE PARTIES
SHALL CEASE AND TERMINATE WITHOUT ANY FURTHER LIABILITY OF EITHER PARTY TO THE
OTHER (EXCEPT THOSE OBLIGATIONS WHICH ARE SPECIFICALLY PROVIDED TO SURVIVE SUCH
TERMINATION AS PROVIDED IN THIS AGREEMENT).


5.5           NO OBLIGATION TO CURE.  EXCEPT FOR MANDATORY CURE OBJECTIONS (ALL
OF WHICH SELLER SHALL CURE), NOTHING CONTAINED IN THIS AGREEMENT OR OTHERWISE
SHALL REQUIRE SELLER TO RENDER ITS TITLE MARKETABLE OR TO REMOVE OR CORRECT ANY
EXCEPTION OR MATTER DISAPPROVED BY BUYER OR TO SPEND ANY MONEY OR INCUR ANY
EXPENSE IN ORDER TO DO SO.  “MANDATORY CURE OBJECTIONS” SHALL BE DEFINED AS ANY
DEEDS OF TRUST, MORTGAGES JUDGMENTS, MECHANIC’S OR MATERIALMEN’S LIENS OR OTHER
LIENS OR ENCUMBRANCES WHICH SECURE OR EVIDENCE A MONETARY CLAIM, WHICH, IN EACH
CASE WAS CREATED BY SELLER OR CAUSED TO BE CREATED BY SELLER.  SELLER RESERVES
ALL RIGHTS AGAINST THE PERSONS OR ENTITIES RESPONSIBLE FOR ANY LIEN OR
ENCUMBRANCE THAT IS A MANDATORY CURE OBJECTION.  THE PREVIOUS SENTENCE SHALL
SURVIVE THE CLOSING


5.6           COPIES OF THIRD PARTY REPORTS.  IF THE INVESTIGATION PERIOD IS
EXTENDED FOR ANY REASON, INCLUDING BY AMENDMENT TO THIS AGREEMENT, OR IF SELLER
OTHERWISE REQUESTS, BUYER, WITHIN THREE DAYS AFTER SUCH EXTENSION OR REQUEST,
SHALL PROVIDE SELLER WITH COPIES OF ALL THIRD PARTY REPORTS AND WORK PRODUCT
GENERATED WITH RESPECT TO THE PROPERTY.

10


--------------------------------------------------------------------------------





ARTICLE VI

THE CLOSING


6.1           DATE AND MANNER OF CLOSING.  ESCROW AGENT SHALL CLOSE THE ESCROW
(THE “CLOSING”) AS SOON AS ALL CONDITIONS TO CLOSING CONTAINED IN THIS AGREEMENT
HAVE BEEN SATISFIED WHICH SHALL IN ANY EVENT BE NOT LATER THAN DECEMBER 1, 2006
(THE “CLOSING DATE”), TIME BEING OF THE ESSENCE (SUBJECT ONLY TO SELLER’S
EXTENSION OPTION UNDER SECTION 6.2 AND SELLER’S CURE RIGHTS UNDER SECTION 13.6,
IN WHICH EVENT SELLER WILL GIVE BUYER NOT LESS THAN THREE BUSINESS DAYS’ NOTICE
OF THE DATE OF CLOSING), BY RECORDING AND DELIVERING ALL DOCUMENTS AND FUNDS AS
SET FORTH IN ARTICLE VIII.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THIS AGREEMENT, BUYER SHALL DELIVER THE PURCHASE PRICE TO ESCROW AGENT ONE
BUSINESS DAY PRIOR TO THE CLOSING IN ORDER TO DEFEASE THE LOAN AT CLOSING.


6.2           SELLER’S EXTENSION OPTION.  NOTWITHSTANDING THE SATISFACTION OF
ALL OTHER CONDITIONS PRECEDENT CONTAINED IN THIS AGREEMENT, SELLER MAY ELECT TO
POSTPONE THE CLOSING FOR UP TO 42 DAYS (BUT IN NO EVENT TO A DATE LATER THAN
JANUARY 12, 2007) SOLELY FOR THE PURPOSE OF SATISFYING THE CONDITION PRECEDENT
CONTAINED IN SECTION 3.1.7, PROVIDED THAT SELLER SHALL GIVE BUYER NOT LESS THAN
THREE BUSINESS DAYS’ NOTICE OF SELLER’S ELECTION TO EXERCISE THIS OPTION.  TIME
IS OF THE ESSENCE FOR ALL OF THE DATES CONTAINED IN THIS SECTION 6.2.


6.3           DELAY IN CLOSING; AUTHORITY TO CLOSE.  IF ESCROW AGENT CANNOT
CLOSE THE ESCROW ON OR BEFORE THE CLOSING DATE, IT SHALL, NEVERTHELESS, CLOSE
THE SAME WHEN ALL CONDITIONS HAVE BEEN SATISFIED OR WAIVED, NOTWITHSTANDING THAT
ONE OR MORE OF SUCH CONDITIONS HAS NOT BEEN TIMELY PERFORMED, UNLESS AFTER THE
CLOSING DATE AND PRIOR TO THE CLOSE OF THE ESCROW, ESCROW AGENT RECEIVES A
WRITTEN NOTICE TO TERMINATE THE ESCROW AND THIS AGREEMENT FROM A PARTY WHO, AT
THE TIME SUCH NOTICE IS DELIVERED, IS NOT IN DEFAULT HEREUNDER.  THE EXERCISE OF
SUCH RIGHT OF TERMINATION, ANY DELAY IN THE EXERCISE OF SUCH RIGHT, AND THE
RETURN OF MONIES AND DOCUMENTS, SHALL NOT AFFECT THE RIGHT OF THE PARTY GIVING
SUCH NOTICE OF TERMINATION TO PURSUE REMEDIES PERMITTED UNDER ARTICLE X FOR THE
OTHER PARTY’S BREACH OF THIS AGREEMENT.  IN ADDITION, THE GIVING OF SUCH NOTICE,
THE FAILURE TO OBJECT TO TERMINATION OF THE ESCROW OR THE RETURN OF MONIES AND
DOCUMENTS SHALL NOT AFFECT THE RIGHT OF THE OTHER PARTY TO PURSUE OTHER REMEDIES
PERMITTED UNDER ARTICLE X FOR THE BREACH OF THE PARTY WHO GIVES SUCH NOTICE.


ARTICLE VII


PRORATION, FEES, COSTS AND ADJUSTMENTS


7.1           PRORATIONS.  PRIOR TO THE CLOSING, SELLER SHALL DETERMINE THE
AMOUNTS OF THE PRORATIONS IN ACCORDANCE WITH THIS AGREEMENT AND NOTIFY BUYER
THEREOF.  BUYER SHALL REVIEW AND APPROVE SUCH DETERMINATION PROMPTLY AND PRIOR
TO THE CLOSING, SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD OR DELAYED. 
THEREAFTER, BUYER AND SELLER SHALL EACH INFORM ESCROW AGENT OF SUCH AMOUNTS.

11


--------------------------------------------------------------------------------



7.1.1        CERTAIN ITEMS PRORATED.  IN ACCORDANCE WITH THE NOTIFICATIONS,
ESCROW AGENT SHALL PRORATE BETWEEN THE PARTIES (AND THE PARTIES SHALL DEPOSIT
FUNDS THEREFOR WITH ESCROW AGENT OR SHALL INSTRUCT ESCROW AGENT TO DEBIT AGAINST
SUMS HELD BY ESCROW AGENT OWING TO SUCH PARTY), AS OF 11:59 P.M. THE DAY PRIOR
TO THE CLOSING, ALL INCOME AND EXPENSES WITH RESPECT TO THE PROPERTY AND PAYABLE
TO OR BY THE OWNER OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION:  (I) ALL REAL
PROPERTY TAXES ON THE BASIS OF THE FISCAL PERIOD FOR WHICH ASSESSED (IF THE
CLOSING SHALL OCCUR BEFORE THE TAX RATE IS FIXED, THE APPORTIONMENT OF TAXES
SHALL BE BASED ON THE TAX RATE FOR THE PRECEDING PERIOD APPLIED TO THE LATEST
ASSESSED VALUATION); (II) RENTS, OTHER TENANT PAYMENTS AND TENANT REIMBURSEMENTS
(COLLECTIVELY, “TENANT PAYMENTS”) IF ANY, RECEIVED UNDER THE LEASES; (III) RENTS
AND OTHER PAYMENTS PAYABLE UNDER THE GROUND LEASE AND THE DEVELOPMENT AGREEMENT;
(IV) CHARGES FOR WATER, SEWER, ELECTRICITY, GAS, FUEL AND OTHER UTILITY CHARGES,
ALL OF WHICH SHALL BE READ PROMPTLY BEFORE CLOSING; (V) THE COST, BASED ON THE
INVOICES OF SELLER’S SUPPLIERS, OF ALL BUILDING SUPPLIES (BUT NOT BUILDING
MATERIALS) ALL IN UNOPENED CONTAINERS, IN ACCORDANCE WITH AN INVENTORY TO BE
MADE BY SELLER AS OF A DATE NOT MORE THAN TEN DAYS PRECEDING THE CLOSING;
(VI) AMOUNTS PREPAID AND AMOUNTS ACCRUED BUT UNPAID ON SERVICE CONTRACTS AND
MANAGEMENT CONTRACTS WHICH ARE TO BE ASSUMED BY BUYER; AND (VII) PERIODIC FEES
FOR LICENSES, PERMITS OR OTHER AUTHORIZATIONS WITH RESPECT TO THE PROPERTY.


7.1.2        LEASING COMMISSIONS AND TENANT IMPROVEMENTS.  AT THE CLOSING BUYER
SHALL PAY TO SELLER (IF THEN DUE), REIMBURSE SELLER FOR (IF ALREADY PAID), AND
ASSUME FROM SELLER THE OBLIGATION TO PAY (IF DUE IN THE FUTURE) ALL LEASING
COMMISSIONS, TENANT IMPROVEMENT COSTS AND OTHER CHARGES PAYABLE BY REASON OF OR
IN CONNECTION WITH ANY LEASE (I) ENTERED INTO WITH BUYER’S APPROVAL AFTER THE
DATE HEREOF AND (II) ANY RENEWAL, EXPANSION (INCLUDING ANY EXPANSION OPTIONS
CONTAINED IN AN EXISTING LEASE) OR EXTENSION OF AN EXISTING LEASE AFTER THE
CLOSING.  AT THE CLOSING, SELLER SHALL CREDIT BUYER THE SUM OF $2,740,776
AGAINST THE PURCHASE PRICE, WHICH SUM EQUALS THE TENANT IMPROVEMENT ALLOWANCE TO
WHICH RSUI IS ENTITLED UNDER THAT CERTAIN OFFICE LEASE AGREEMENT, DATED AS OF
SEPTEMBER 9, 1988, BY AND BETWEEN SELLER’S PREDECESSOR-IN-INTEREST AND RSUI’S
PREDECESSOR-IN-INTEREST (AS THE SAME HAS BEEN AMENDED AND ASSIGNED, THE “RSUI
LEASE”).  UPON THE GRANTING OF SUCH CREDIT TO BUYER AT THE CLOSING, SELLER SHALL
BE RELEASED OF ANY OBLIGATION TO PAY SUCH TENANT IMPROVEMENT ALLOWANCE TO RSUI
AND BUYER SHALL INDEMNIFY AND HOLD SELLER HARMLESS AGAINST ANY CLAIM BY RSUI FOR
SUCH TENANT IMPROVEMENT ALLOWANCE (INCLUDING ATTORNEYS’ FEES).  BUYER SHALL BE
LIABLE FOR THE PAYMENT OF ANY LEASING COMMISSION OWED TO A THIRD-PARTY BROKER
AND ANY TENANT IMPROVEMENT ALLOWANCE OWED TO RSUI, AS THE CASE MAY BE, IF RSUI
EXERCISES THE EXPANSION OPTION (AS DEFINED IN THE RSUI LEASE), AND BUYER SHALL
INDEMNIFY AND HOLD SELLER HARMLESS AGAINST ANY CLAIM BY RSUI OR ANY THIRD-PARTY
BROKER FOR ANY SUCH LEASING COMMISSION OR TENANT IMPROVEMENT ALLOWANCE
(INCLUDING ATTORNEYS’ FEES). THIS SECTION 7.1.2 SHALL SURVIVE THE CLOSING.


7.1.3        TAXES.  REAL PROPERTY TAX REFUNDS AND CREDITS RECEIVED AFTER THE
CLOSING WHICH ARE ATTRIBUTABLE TO A FISCAL TAX YEAR PRIOR TO THE CLOSING SHALL
BELONG TO SELLER.  ANY SUCH REFUNDS AND CREDITS ATTRIBUTABLE TO THE FISCAL TAX
YEAR

12


--------------------------------------------------------------------------------





DURING WHICH THE CLOSING OCCURS SHALL BE APPORTIONED BETWEEN SELLER AND BUYER
AFTER DEDUCTING THE REASONABLE OUT-OF-POCKET EXPENSES OF COLLECTION THEREOF. 
THIS APPORTIONMENT OBLIGATION SHALL SURVIVE THE CLOSING.


7.1.4        SECURITY AND OTHER DEPOSITS.  AT THE CLOSING, SELLER SHALL DELIVER
TO BUYER ALL UNAPPLIED REFUNDABLE SECURITY DEPOSITS (PLUS INTEREST ACCRUED
THEREON TO THE EXTENT REQUIRED TO BE PAID BY THE APPLICABLE LEASE OR APPLICABLE
LAW) REQUIRED TO BE HELD BY SELLER UNDER THE LEASES AND BUYER SHALL PAY SELLER
AN AMOUNT EQUAL TO ALL UTILITY AND CONTRACT DEPOSITS THEN HELD BY THIRD PARTIES
WITH RESPECT TO THE PROPERTY.  ANY SUCH SECURITY DEPOSITS IN FORM OTHER THAN
CASH (INCLUDING LETTERS OF CREDIT OR SECURITY INTERESTS IN SECURITY DEPOSIT
ESCROWS) SHALL BE TRANSFERRED TO BUYER BY WAY OF APPROPRIATE INSTRUMENT OF
TRANSFER OR ASSIGNMENT.


7.1.5        DELINQUENT RENTALS; OTHER TENANT PAYMENTS.  DELINQUENT TENANT
PAYMENTS, IF ANY, SHALL NOT BE PRORATED AND ALL RIGHTS THERETO SHALL BE RETAINED
BY SELLER, WHO RESERVES THE RIGHT TO COLLECT AND RETAIN SUCH DELINQUENT TENANT
PAYMENTS, AND BUYER AGREES TO COOPERATE WITH SELLER IN SELLER’S EFFORTS TO
COLLECT SUCH TENANT PAYMENTS, INCLUDING, IF NECESSARY, JOINING IN ANY LEGAL
ACTION INSTITUTED BY SELLER.  IF AT ANY TIME AFTER THE CLOSING, BUYER SHALL
RECEIVE ANY SUCH DELINQUENT TENANT PAYMENTS (ALL OF WHICH BUYER SHALL USE ITS
BEST EFFORTS TO OBTAIN), BUYER SHALL IMMEDIATELY REMIT SUCH TENANT PAYMENTS TO
SELLER, PROVIDED THAT ANY MONIES RECEIVED BY BUYER FROM A DELINQUENT TENANT
SHALL BE APPLIED FIRST TO CURRENT RENTS THEN DUE AND PAYABLE AND THEN TO
DELINQUENT RENTS IN THE INVERSE ORDER IN WHICH THEY BECAME DUE AND PAYABLE.  THE
PREVIOUS SENTENCE SHALL SURVIVE THE CLOSING.  IF THE TENANT PAYMENTS REQUIRED TO
BE MADE BY ANY TENANTS INCLUDE PERCENTAGE RENT, ADDITIONAL RENT OR ESCALATION
CHARGES OR REIMBURSEMENTS FOR REAL PROPERTY TAXES, OPERATING EXPENSES OR OTHER
CHARGES, SELLER AND BUYER SHALL AT THE CLOSING REASONABLY ESTIMATE THE UNPAID
AMOUNT THEREOF ATTRIBUTABLE TO ANY PERIOD PRIOR TO THE CLOSING AND BUYER SHALL
PAY SUCH AMOUNT TO SELLER AT THE CLOSING.


7.1.6        TRUE-UP.  ANY PRORATIONS OR ADJUSTMENTS OF REVENUE OR EXPENSES
WHICH CANNOT BE ASCERTAINED WITH CERTAINTY AS OF THE CLOSING (INCLUDING, WITHOUT
LIMITATION, REAL ESTATE TAXES RELATING TO THE PROPERTY) SHALL BE PRORATED ON THE
BASIS OF THE PARTIES’ REASONABLE ESTIMATE OF SUCH AMOUNTS AND SHALL BE
RE-PRORATED ONCE THE FINAL AMOUNTS ARE DETERMINED.  UNTIL THE DATE THAT IS 180
DAYS FROM THE CLOSING, SELLER AND BUYER AGREE TO COOPERATE IN GOOD FAITH TO
DETERMINE IF AND TO WHAT EXTENT ANY PRORATIONS PROVED TO BE INCORRECT.  IF ANY
OF THE PRORATIONS OR ADJUSTMENTS MADE PURSUANT TO THIS SECTION 7.1 SHALL PROVE
INCORRECT FOR ANY REASON, THE PARTY IN WHOSE FAVOR THE ERROR WAS MADE WILL
PROMPTLY PAY TO THE OTHER PARTY THE AMOUNT NECESSARY TO CORRECT SUCH ERROR. 
SELLER AND BUYER SHALL EACH BE DEEMED TO HAVE WAIVED ANY RIGHT TO SEEK SUCH
READJUSTMENT OF THE PRORATIONS IF IT HAS NOT SENT WRITTEN NOTICE TO THE OTHER
PARTY PRIOR TO THE DATE THAT IS 180 DAYS AFTER THE CLOSING OF A DISPUTE THAT HAS
NOT BEEN RESOLVED.  THE PROVISIONS OF THIS SECTION 7.1.6 SHALL SURVIVE THE
CLOSING.

13


--------------------------------------------------------------------------------





7.2           SELLER’S CLOSING COSTS.  SELLER SHALL PAY (I) THE GEORGIA STATE
TRANSFER TAX IN THE AMOUNT ESCROW AGENT DETERMINES TO BE REQUIRED BY LAW, (II)
ONE-HALF OF ESCROW AGENT’S ESCROW FEE OR ESCROW TERMINATION CHARGE,
(III) SELLER’S OWN ATTORNEYS’ FEES AND (IV) ONE-HALF OF THE ACTUAL, DOCUMENTED
FEE CHARGED BY BUYER’S THIRD-PARTY LENDER TO EXTEND BUYER’S INTEREST RATE LOCK
PERIOD WITH SUCH LENDER FOR AN ADDITIONAL 45 DAYS (THE “EXTENSION FEE”), WHICH
AMOUNT PAYABLE BY SELLER SHALL NOT EXCEED $10,000; BUYER SHALL PROVIDE SELLER
WITH WRITTEN EVIDENCE OF THE AMOUNT OF THE EXTENSION FEE.


7.3           BUYER’S CLOSING COSTS.  BUYER SHALL PAY (I) ONE-HALF OF ESCROW
AGENT’S ESCROW FEE OR ESCROW TERMINATION CHARGE, (II) THE COST OF THE TITLE
REPORT, THE TITLE PREMIUM FOR THE TITLE POLICY AND THE COST OF ANY TITLE
INSURANCE ENDORSEMENTS ORDERED BY BUYER, (III) THE COST OF ANY UPDATE TO THE
SURVEY OR ANY NEW SURVEY OF THE PROPERTY, (IV) TAXES AND ANY OTHER COSTS
INCURRED IN RECORDING THE DEED OR ANY OTHER INSTRUMENTS, (V) ANY COSTS INCURRED
IN CONNECTION WITH BUYER’S INVESTIGATION OF THE REAL PROPERTY PURSUANT TO
ARTICLE V, (VI) BUYER’S OWN ATTORNEYS’ FEES AND (VII) THE PORTION OF THE
EXTENSION FEE NOT PAYABLE BY SELLER PURSUANT TO SECTION 7.2(IV).


ARTICLE VIII

DISTRIBUTION OF FUNDS AND DOCUMENTS


8.1           DELIVERY OF THE PURCHASE PRICE.  AT THE CLOSING, ESCROW AGENT
SHALL DELIVER THE PURCHASE PRICE TO SELLER, AND THE TRANSACTION SHALL NOT BE
CONSIDERED CLOSED UNTIL SUCH DELIVERY OCCURS.


8.2           OTHER MONETARY DISBURSEMENTS.  ESCROW AGENT SHALL, AT THE CLOSING,
HOLD FOR PERSONAL PICKUP OR ARRANGE FOR WIRE TRANSFER, (I) TO SELLER, OR ORDER,
AS INSTRUCTED BY SELLER, ALL SUMS AND ANY PRORATION OR OTHER CREDITS TO WHICH
SELLER IS ENTITLED AND LESS ANY APPROPRIATE PRORATION OR OTHER CHARGES AND
(II) TO BUYER, OR ORDER, ANY EXCESS FUNDS THERETOFORE DELIVERED TO ESCROW AGENT
BY BUYER AND ALL SUMS AND ANY PRORATION OR OTHER CREDITS TO WHICH BUYER IS
ENTITLED AND LESS ANY APPROPRIATE PRORATION OR OTHER CHARGES.


8.3           RECORDED DOCUMENTS.  ESCROW AGENT SHALL CAUSE THE DEED, THE
ASSIGNMENT OF GROUND LEASE AND DEVELOPMENT AGREEMENT AND ANY OTHER DOCUMENTS
THAT SELLER OR BUYER DESIRES TO RECORD TO BE RECORDED WITH THE APPROPRIATE
COUNTY RECORDER AND, AFTER RECORDING, RETURNED TO THE GRANTEE, BENEFICIARY OR
PERSON ACQUIRING RIGHTS UNDER SAID DOCUMENT OR FOR WHOSE BENEFIT SAID DOCUMENT
WAS ACQUIRED.


8.4           DOCUMENTS TO BUYER.  ESCROW AGENT SHALL AT THE CLOSING DELIVER BY
OVERNIGHT EXPRESS DELIVERY TO BUYER THE FOLLOWING:

(1)                                  one conformed copy of the Deed;

(2)                                  one original of the Assignment of Ground
Lease and Development Agreement;

(3)                                  two originals of the Assignment of Leases
and Contracts;

(4)                                  two originals of the Bill of Sale;

(5)                                  originals of the tenant estoppels;

14


--------------------------------------------------------------------------------




(6)                                  two originals of the Notice to Tenants;

(7)                                  two originals of the FIRPTA Affidavit;

(8)                                  one conformed copy of any Transfer
Declarations;

(9)                                  one copy of the Broker’s lien waiver;

(10)                            one original of the Termination Agreement;

(11)                            one original of the Closing Statement; and

(12)                            one original of the Title Policy.


8.5           DOCUMENTS TO SELLER.  ESCROW AGENT SHALL AT THE CLOSING DELIVER BY
OVERNIGHT EXPRESS DELIVERY TO SELLER, THE FOLLOWING:

(1)                                  one conformed copy of the Deed;

(2)                                  two originals of the Assignment of Ground
Lease and Development Agreement;

(3)                                  two originals of the Assignment of Leases
and Contracts;

(4)                                  two originals of the Bill of Sale;

(5)                                  two originals of the Notice to Tenants;

(6)                                  two originals of the FIRPTA Affidavit;

(7)                                  one conformed copy of any Transfer
Declarations; and

(8)                                  one original of the Closing Statement.


8.6           ALL OTHER DOCUMENTS.  ESCROW AGENT SHALL AT THE CLOSING DELIVER BY
OVERNIGHT EXPRESS DELIVERY, EACH OTHER DOCUMENT RECEIVED HEREUNDER BY ESCROW
AGENT TO THE PERSON ACQUIRING RIGHTS UNDER SAID DOCUMENT OR FOR WHOSE BENEFIT
SAID DOCUMENT WAS ACQUIRED.


ARTICLE IX

RETURN OF DOCUMENTS AND FUNDS UPON TERMINATION


9.1           RETURN OF SELLER’S DOCUMENTS.  IF ESCROW OR THIS AGREEMENT IS
TERMINATED FOR ANY REASON, BUYER SHALL, WITHIN FIVE DAYS FOLLOWING SUCH
TERMINATION, DELIVER TO SELLER ALL DOCUMENTS AND MATERIALS RELATING TO THE
PROPERTY PREVIOUSLY DELIVERED TO BUYER BY SELLER AND COPIES OF ALL REPORTS,
STUDIES, DOCUMENTS AND MATERIALS OBTAINED BY BUYER FROM THIRD PARTIES IN
CONNECTION WITH THE PROPERTY AND BUYER’S INVESTIGATION THEREOF.  SUCH ITEMS
SHALL BE DELIVERED WITHOUT REPRESENTATION OR WARRANTY AS TO ACCURACY OR
COMPLETENESS AND WITH NO RIGHT OF SELLER TO RELY THEREON WITHOUT THE CONSENT OF
THE THIRD PARTY.  ESCROW AGENT SHALL DELIVER ALL DOCUMENTS AND MATERIALS
DEPOSITED BY SELLER AND THEN IN ESCROW AGENT’S POSSESSION TO SELLER.  UPON
DELIVERY BY ESCROW AGENT TO SELLER OF SUCH DOCUMENTS AND MATERIALS, ESCROW
AGENT’S OBLIGATIONS WITH REGARD TO SUCH DOCUMENTS AND MATERIALS UNDER THIS
AGREEMENT SHALL BE DEEMED FULFILLED AND ESCROW AGENT SHALL HAVE NO FURTHER
LIABILITY WITH REGARD TO SUCH DOCUMENTS AND MATERIALS TO EITHER SELLER OR BUYER.


9.2           RETURN OF BUYER’S DOCUMENTS.  IF ESCROW OR THIS AGREEMENT IS
TERMINATED FOR ANY REASON, ESCROW AGENT SHALL DELIVER ALL DOCUMENTS AND
MATERIALS DEPOSITED BY BUYER AND THEN IN ESCROW AGENT’S POSSESSION TO BUYER. 
UPON DELIVERY BY ESCROW AGENT

15


--------------------------------------------------------------------------------





TO BUYER OF SUCH DOCUMENTS AND MATERIALS, ESCROW AGENT’S OBLIGATIONS WITH REGARD
TO SUCH DOCUMENTS AND MATERIALS UNDER THIS AGREEMENT SHALL BE DEEMED FULFILLED
AND ESCROW AGENT SHALL HAVE NO FURTHER LIABILITY WITH REGARD TO SUCH DOCUMENTS
AND MATERIALS TO EITHER SELLER OR BUYER.


9.3           DEPOSIT.  IF ESCROW OR THIS AGREEMENT IS TERMINATED (I) PURSUANT
TO SECTION 5.3, SECTION 10.2 OR ARTICLE XII OR (II) DUE TO THE FAILURE OF A
CONDITION SET FORTH IN SECTION 3.1, THEN BUYER SHALL BE ENTITLED TO OBTAIN THE
RETURN OF THE DEPOSIT.  IF THE CLOSING OF TITLE DOES NOT TAKE PLACE AND ESCROW
OR THIS AGREEMENT IS TERMINATED FOR ANY OTHER REASON, SELLER SHALL BE ENTITLED
TO THE DEPOSIT BY RETAINING OR CAUSING ESCROW AGENT TO DELIVER THE DEPOSIT TO
SELLER.


9.4           DISBURSEMENT OF DEPOSIT.  IF ESCROW AGENT RECEIVES A NOTICE FROM
EITHER PARTY INSTRUCTING ESCROW AGENT TO DELIVER THE DEPOSIT TO SUCH PARTY,
ESCROW AGENT SHALL DELIVER A COPY OF THE NOTICE TO THE OTHER PARTY WITHIN THREE
DAYS AFTER RECEIPT OF THE NOTICE.  IF THE OTHER PARTY DOES NOT OBJECT TO THE
DELIVERY OF THE DEPOSIT AS SET FORTH IN THE NOTICE WITHIN THREE BUSINESS DAYS
AFTER RECEIPT OF THE COPY OF THE NOTICE, ESCROW AGENT SHALL, AND IS HEREBY
AUTHORIZED TO, DELIVER THE DEPOSIT TO THE PARTY REQUESTING IT PURSUANT TO THE
NOTICE.  ANY OBJECTION HEREUNDER SHALL BE BY NOTICE SETTING FORTH THE NATURE AND
GROUNDS FOR THE OBJECTION AND SHALL BE SENT TO ESCROW AGENT AND TO THE PARTY
REQUESTING THE DEPOSIT.


9.5           NO EFFECT ON RIGHTS OF PARTIES; SURVIVAL.  THE RETURN OF DOCUMENTS
AND MONIES AS SET FORTH ABOVE SHALL NOT AFFECT THE RIGHT OF EITHER PARTY TO SEEK
SUCH LEGAL OR EQUITABLE REMEDIES AS SUCH PARTY MAY HAVE UNDER ARTICLE X WITH
RESPECT TO THE ENFORCEMENT OF THIS AGREEMENT.  THE OBLIGATIONS UNDER THIS
ARTICLE IX SHALL SURVIVE TERMINATION OF THIS AGREEMENT.


ARTICLE X

DEFAULT


10.1         SELLER’S REMEDIES.  IF THE SALE IS NOT COMPLETED AS HEREIN PROVIDED
SOLELY BY REASON OF ANY MATERIAL DEFAULT OF BUYER, SELLER SHALL BE RELEASED FROM
ANY FURTHER OBLIGATIONS HEREUNDER.  INSOFAR AS IT WOULD BE EXTREMELY
IMPRACTICABLE AND DIFFICULT TO ESTIMATE THE DAMAGE AND HARM WHICH SELLER WOULD
SUFFER DUE TO SUCH FAILURE, AND INSOFAR AS A REASONABLE ESTIMATE OF THE TOTAL
NET DETRIMENT THAT SELLER WOULD SUFFER FROM SUCH FAILURE IS THE AMOUNT OF THE
DEPOSIT, SELLER SHALL RETAIN OR CAUSE ESCROW AGENT TO DELIVER THE DEPOSIT TO
SELLER, WHICH AMOUNT IS NOT INTENDED TO BE AND IS NOT A PENALTY, AND WHICH SHALL
BE SELLER’S SOLE REMEDY FOR DAMAGES ARISING FROM BUYER’S FAILURE TO COMPLETE THE
ACQUISITION.  IF SELLER IS RELEASED PURSUANT TO THIS SECTION, BUYER SHALL
DELIVER AN INSTRUMENT CONFIRMING SUCH RELEASE PROMPTLY UPON DEMAND OF SELLER.


10.2         BUYER’S REMEDIES.  IF THE SALE IS NOT COMPLETED AS HEREIN PROVIDED
SOLELY BY REASON OF ANY MATERIAL DEFAULT OF SELLER, BUYER SHALL BE ENTITLED TO
(I) TERMINATE THIS AGREEMENT (BY DELIVERING NOTICE TO SELLER WHICH INCLUDES A
WAIVER OF ANY RIGHT, TITLE OR INTEREST OF BUYER IN THE PROPERTY) AND OBTAIN THE
RETURN OF THE DEPOSIT AND, IN THE EVENT

16


--------------------------------------------------------------------------------





SUCH DEFAULT BY SELLER WAS WILLFUL AND IN BAD FAITH OR BASED ON FRAUD OR IN THE
EVENT THAT SPECIFIC PERFORMANCE IS OTHERWISE NOT AVAILABLE, HAVE SELLER
REIMBURSE BUYER UP TO $75,000 IN THE AGGREGATE OF BUYER’S DOCUMENTED,
THIRD-PARTY DUE DILIGENCE COSTS OR (II) TREAT THIS AGREEMENT AS BEING IN FULL
FORCE AND EFFECT AND PURSUE ONLY THE SPECIFIC PERFORMANCE OF THIS AGREEMENT. 
BUYER WAIVES ANY RIGHT TO PURSUE ANY OTHER REMEDY AT LAW OR EQUITY FOR SUCH
DEFAULT OF SELLER, INCLUDING, WITHOUT LIMITATION, ANY RIGHT TO SEEK, CLAIM OR
OBTAIN DAMAGES, PUNITIVE DAMAGES OR CONSEQUENTIAL DAMAGES.


ARTICLE XI

REPRESENTATIONS AND WARRANTIES


11.1         SELLER’S WARRANTIES AND REPRESENTATIONS.  THE MATTERS SET FORTH IN
THIS SECTION 11.1 CONSTITUTE REPRESENTATIONS AND WARRANTIES BY SELLER WHICH ARE
NOW AND (SUBJECT TO MATTERS CONTAINED IN ANY NOTICE GIVEN PURSUANT TO THE NEXT
SUCCEEDING SENTENCE) SHALL, IN ALL MATERIAL RESPECTS, AT THE CLOSING BE TRUE AND
CORRECT.  IF SELLER LEARNS OF, OR HAS A REASON TO BELIEVE THAT ANY OF THE
FOLLOWING REPRESENTATIONS AND WARRANTIES MAY CEASE TO BE TRUE, SELLER SHALL GIVE
PROMPT NOTICE TO BUYER (WHICH NOTICE SHALL INCLUDE COPIES OF THE INSTRUMENT,
CORRESPONDENCE, OR DOCUMENT, IF ANY, UPON WHICH SELLER’S NOTICE IS BASED).  AS
USED IN THIS SECTION 11.1, THE PHRASE “TO THE EXTENT OF SELLER’S ACTUAL
KNOWLEDGE” SHALL MEAN THE ACTUAL KNOWLEDGE OF KIMBERLY ADAMS, THE ASSET MANAGER
RESPONSIBLE FOR THE PROPERTY.  THERE SHALL BE NO DUTY IMPOSED OR IMPLIED TO
INVESTIGATE, INSPECT, OR AUDIT ANY SUCH MATTERS, AND THERE SHALL BE NO PERSONAL
LIABILITY ON THE PART OF SUCH ASSET MANAGER.  TO THE EXTENT BUYER HAS OR
ACQUIRES ACTUAL KNOWLEDGE OR IS DEEMED TO KNOW PRIOR TO THE EXPIRATION OF THE
INVESTIGATION PERIOD THAT THESE REPRESENTATIONS AND WARRANTIES ARE INACCURATE,
UNTRUE OR INCORRECT IN ANY WAY, SUCH REPRESENTATIONS AND WARRANTIES SHALL BE
DEEMED MODIFIED TO REFLECT BUYER’S KNOWLEDGE OR DEEMED KNOWLEDGE.  BUYER SHALL
BE DEEMED TO KNOW A REPRESENTATION OR WARRANTY IS UNTRUE, INACCURATE OR
INCORRECT IF THIS AGREEMENT OR ANY FILES, DOCUMENTS, MATERIALS, ANALYSES,
STUDIES, TESTS, OR REPORTS DISCLOSED OR MADE AVAILABLE TO BUYER PRIOR TO THE
EXPIRATION OF THE INVESTIGATION PERIOD CONTAINS INFORMATION WHICH IS
INCONSISTENT WITH SUCH REPRESENTATION OR WARRANTY.


11.1.1      NO BROKER.  SELLER HAS NOT ENGAGED OR DEALT WITH ANY BROKER OR
FINDER IN CONNECTION WITH THE SALE CONTEMPLATED BY THIS AGREEMENT, EXCEPT JONES
LANG LASALLE AMERICAS, INC., A MARYLAND CORPORATION (THE “BROKER”).  SELLER
SHALL PAY ALL BROKERAGE COMMISSIONS TO THE BROKER, AS THE BROKER MAY BE ENTITLED
THERETO PURSUANT TO THE TERMS OF A SEPARATE WRITTEN AGREEMENT.  SELLER SHALL
INDEMNIFY AND HOLD HARMLESS BUYER FROM ANY CLAIMS, COSTS, DAMAGES OR LIABILITIES
(INCLUDING ATTORNEYS’ FEES) FOR THE PAYMENT OF ALL BROKERAGE FEES AND
COMMISSIONS ARISING FROM ANY BREACH OF THE REPRESENTATION CONTAINED IN THIS
SECTION 11.1.1 OR IF THE SAME SHALL BE BASED ON ANY STATEMENT, REPRESENTATION OR
AGREEMENT BY SELLER WITH RESPECT TO THE PAYMENT OF ANY BROKERAGE COMMISSIONS OR
FINDERS FEES.


11.1.2      POWER AND AUTHORITY.  SELLER HAS THE LEGAL POWER, RIGHT AND
AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY.

17


--------------------------------------------------------------------------------





11.1.3         PROCEEDINGS.  TO THE EXTENT OF SELLER’S ACTUAL KNOWLEDGE, THERE
IS NO PENDING OR THREATENED CONDEMNATION OR SIMILAR PROCEEDING AFFECTING ANY
PART OF THE REAL PROPERTY.


11.1.4         CONTRAVENTION.  SELLER IS NOT PROHIBITED FROM CONSUMMATING THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT BY ANY LAW, REGULATION, AGREEMENT,
INSTRUMENT, RESTRICTION, ORDER, OR JUDGMENT.


11.1.5         GROUND LEASE, LEASES AND CONTRACTS.  THE GROUND LEASE, THE LEASES
AND THE CONTRACTS COMPRISE ALL OF THE LEASES AND CONTRACTS WHICH WILL AFFECT THE
PROPERTY ON AND AFTER THE CLOSING.


11.1.6         COMPLIANCE.  SELLER HAS NOT RECEIVED WRITTEN NOTICE FROM ANY
GOVERNMENTAL AUTHORITY THAT THE PROPERTY IS NOT IN MATERIAL COMPLIANCE WITH ALL
APPLICABLE LAWS, EXCEPT FOR SUCH FAILURES TO COMPLY, IF ANY, WHICH HAVE BEEN
REMEDIED.


11.1.7         EMPLOYEES.  SELLER HAS NO EMPLOYEES ON-SITE AT THE PROPERTY
PROVIDING ON-SITE SERVICES TO THE PROPERTY AND ALL SUCH SERVICES ARE PERFORMED
BY SELLER’S MANAGER OF THE PROPERTY.


11.1.8         LITIGATION.  TO THE EXTENT OF SELLER’S ACTUAL KNOWLEDGE, THERE IS
NO MATERIAL LITIGATION, PENDING OR THREATENED, AFFECTING THE PROPERTY WHICH
LITIGATION IS NOT COVERED BY INSURANCE.


11.1.9         ENVIRONMENTAL.  TO THE EXTENT OF SELLER’S ACTUAL KNOWLEDGE,
SELLER HAS NOT RECEIVED A WRITTEN NOTICE OF ANY VIOLATION OF ENVIRONMENTAL LAWS
WITH RESPECT TO THE EXISTENCE OF ANY HAZARDOUS CONDITIONS AT THE REAL PROPERTY.


11.1.10       LEASE DEFAULTS.  TO THE EXTENT OF SELLER’S ACTUAL KNOWLEDGE,
SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE OF A DEFAULT FROM A TENANT UNDER ANY
LEASE.


11.2         BUYER’S WARRANTIES AND REPRESENTATIONS.  THE MATTERS SET FORTH IN
THIS SECTION 11.2 CONSTITUTE REPRESENTATIONS AND WARRANTIES BY BUYER WHICH ARE
NOW AND SHALL, AT THE CLOSING, BE TRUE AND CORRECT.


11.2.1      NO BROKER.  EXCEPT FOR THE BROKER, BUYER HAS NOT ENGAGED OR DEALT
WITH ANY BROKER OR FINDER IN CONNECTION WITH THE SALE CONTEMPLATED BY THIS
AGREEMENT.  BUYER SHALL INDEMNIFY AND HOLD SELLER HARMLESS FROM ANY CLAIMS,
COSTS, DAMAGES OR LIABILITIES (INCLUDING ATTORNEYS’ FEES) ARISING FROM ANY
BREACH OF THE REPRESENTATION CONTAINED IN THIS SECTION 11.2.1 OR IF THE SAME
SHALL BE BASED ON ANY STATEMENT, REPRESENTATION OR AGREEMENT BY BUYER WITH
RESPECT TO THE PAYMENT OF ANY BROKERAGE COMMISSIONS OR FINDERS FEES.


11.2.2      POWER AND AUTHORITY.  BUYER HAS THE LEGAL POWER, RIGHT AND AUTHORITY
TO ENTER INTO THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY.

18


--------------------------------------------------------------------------------





11.2.3      INDEPENDENT INVESTIGATION.  THE CONSUMMATION OF THIS TRANSACTION
SHALL CONSTITUTE BUYER’S ACKNOWLEDGMENT THAT IT HAS INDEPENDENTLY INSPECTED AND
INVESTIGATED THE PROPERTY AND HAS MADE AND ENTERED INTO THIS AGREEMENT BASED
UPON SUCH INSPECTION AND INVESTIGATION AND ITS OWN EXAMINATION OF THE CONDITION
OF THE PROPERTY.


11.2.4      BUYER RELIANCE.  BUYER IS EXPERIENCED IN AND KNOWLEDGEABLE ABOUT THE
OWNERSHIP AND MANAGEMENT OF COMMERCIAL REAL ESTATE PROPERTIES, AND IT HAS RELIED
AND WILL RELY EXCLUSIVELY ON ITS OWN CONSULTANTS, ADVISORS, COUNSEL, EMPLOYEES,
AGENTS, PRINCIPALS AND/OR STUDIES, INVESTIGATIONS AND/OR INSPECTIONS WITH
RESPECT TO THE PROPERTY, ITS CONDITION, VALUE AND POTENTIAL.  BUYER AGREES THAT,
NOTWITHSTANDING THE FACT THAT IT HAS RECEIVED CERTAIN INFORMATION FROM SELLER OR
ITS AGENTS OR CONSULTANTS, BUYER HAS RELIED SOLELY UPON AND WILL CONTINUE TO
RELY SOLELY UPON ITS OWN ANALYSIS AND WILL NOT RELY ON ANY INFORMATION PROVIDED
BY SELLER OR ITS AGENTS OR CONSULTANTS, EXCEPT AS EXPRESSLY SET FORTH IN SECTION
11.1.


11.2.5      ERISA.  IN CONNECTION WITH THE ACQUISITION OF THE PROPERTY WHICH IS
THE SUBJECT OF THIS AGREEMENT, BUYER IS NOT USING THE ASSETS OF ANY EMPLOYEE
BENEFIT PLAN (WITHIN THE MEANING OF SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED).


11.2.6      PATRIOT ACT.

(I)            BUYER IS IN COMPLIANCE WITH THE REQUIREMENTS OF EXECUTIVE ORDER
NO. 133224, 66 FED. REG. 49079 (SEPT. 25, 2001) (THE “ORDER”) AND OTHER SIMILAR
REQUIREMENTS CONTAINED IN THE RULES AND REGULATIONS OF THE OFFICE OF FOREIGN
ASSETS CONTROL, DEPARTMENT OF THE TREASURY (“OFAC”) AND IN ANY ENABLING
LEGISLATION OR OTHER EXECUTIVE ORDERS OR REGULATIONS IN RESPECT THEREOF (THE
ORDER AND SUCH OTHER RULES, REGULATIONS, LEGISLATION, OR ORDERS ARE COLLECTIVELY
CALLED THE “ORDERS”).  FURTHER, BUYER COVENANTS AND AGREES TO MAKE ITS POLICIES,
PROCEDURES AND PRACTICES REGARDING COMPLIANCE WITH THE ORDERS, IF ANY, AVAILABLE
TO SELLER FOR ITS REVIEW AND INSPECTION DURING NORMAL BUSINESS HOURS AND UPON
REASONABLE PRIOR NOTICE.

(II)           NEITHER BUYER NOR ANY BENEFICIAL OWNER OF BUYER:

(1)           IS LISTED ON THE SPECIALLY DESIGNATED NATIONALS AND BLOCKED
PERSONS LIST MAINTAINED BY OFAC PURSUANT TO THE ORDER AND/OR ON ANY OTHER LIST
OF TERRORISTS OR TERRORIST ORGANIZATIONS MAINTAINED PURSUANT TO ANY OF THE RULES
AND REGULATIONS OF OFAC OR PURSUANT TO ANY OTHER APPLICABLE ORDERS (SUCH LISTS
ARE COLLECTIVELY REFERRED TO AS THE “LISTS”);

(2)           IS A PERSON OR ENTITY WHO HAS BEEN DETERMINED BY COMPETENT
AUTHORITY TO BE SUBJECT TO THE PROHIBITIONS CONTAINED IN THE ORDERS; OR

19


--------------------------------------------------------------------------------




(3)           IS OWNED OR CONTROLLED BY, OR ACTS FOR OR ON BEHALF OF, ANY PERSON
OR ENTITY ON THE LISTS OR ANY OTHER PERSON OR ENTITY WHO HAS BEEN DETERMINED BY
COMPETENT AUTHORITY TO BE SUBJECT TO THE PROHIBITIONS CONTAINED IN THE ORDERS.

(III)          BUYER HEREBY COVENANTS AND AGREES THAT IF BUYER OBTAINS KNOWLEDGE
THAT BUYER OR ANY OF ITS BENEFICIAL OWNERS BECOMES LISTED ON THE LISTS OR IS
INDICTED, ARRAIGNED, OR CUSTODIALLY DETAINED ON CHARGES INVOLVING MONEY
LAUNDERING OR PREDICATE CRIMES TO MONEY LAUNDERING, BUYER SHALL IMMEDIATELY
NOTIFY SELLER IN WRITING, AND IN SUCH EVENT, SELLER SHALL HAVE THE RIGHT TO
TERMINATE THIS AGREEMENT WITHOUT PENALTY OR LIABILITY TO BUYER IMMEDIATELY UPON
DELIVERY OF WRITTEN NOTICE THEREOF TO BUYER.


11.3         NO OTHER WARRANTIES AND REPRESENTATIONS.  EXCEPT AS SPECIFICALLY
SET FORTH IN THIS ARTICLE XI, NEITHER SELLER NOR BUYER HAVE MADE, MAKE OR HAVE
AUTHORIZED ANYONE TO MAKE, ANY WARRANTY OR REPRESENTATION AS TO THE GROUND
LEASE, THE DEVELOPMENT AGREEMENT, THE LEASES, THE CONTRACTS, ANY WRITTEN
MATERIALS DELIVERED TO BUYER, THE PERSONS PREPARING SUCH MATERIALS, THE PRESENT
OR FUTURE PHYSICAL CONDITION, DEVELOPMENT POTENTIAL, ZONING, BUILDING OR LAND
USE LAW OR COMPLIANCE THEREWITH (INCLUDING, WITHOUT LIMITATION, THE AMERICANS
WITH DISABILITIES ACT), OPERATION, INCOME GENERATED BY, OR ANY OTHER MATTER OR
THING AFFECTING OR RELATING TO THE PROPERTY OR ANY MATTER OR THING PERTAINING TO
THIS AGREEMENT.  BUYER EXPRESSLY ACKNOWLEDGES THAT NO SUCH WARRANTY OR
REPRESENTATION HAS BEEN MADE AND THAT BUYER IS NOT RELYING ON ANY WARRANTY OR
REPRESENTATION WHATSOEVER OTHER THAN AS IS EXPRESSLY SET FORTH IN THIS ARTICLE
XI.  BUYER SHALL ACCEPT THE PROPERTY “AS IS” AND IN ITS CONDITION ON THE DATE OF
CLOSING SUBJECT ONLY TO THE EXPRESS PROVISIONS OF THIS AGREEMENT.


11.3.1      DISCLAIMER AS TO THE PROPERTY.  EXCEPT AS EXPRESSLY SET FORTH IN
SECTION 11.1, IT IS UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS NOT
AT ANY TIME MADE ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER,
EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO,
ANY WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE.


11.3.2      “AS IS” SALE.  BUYER ACKNOWLEDGES AND AGREES THAT UPON CLOSING
SELLER SHALL SELL AND CONVEY TO BUYER AND BUYER SHALL ACCEPT THE PROPERTY “AS
IS, WHERE IS, WITH ALL FAULTS”, EXCEPT TO THE EXTENT EXPRESSLY PROVIDED
OTHERWISE IN THIS AGREEMENT.  BUYER ALSO ACKNOWLEDGES THAT THE PURCHASE PRICE
REFLECTS AND TAKES INTO ACCOUNT THAT THE PROPERTY IS BEING SOLD “AS-IS.”


11.3.3      PHYSICAL AND ENVIRONMENTAL MATTERS.  BUYER REPRESENTS TO SELLER THAT
BUYER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS OF
THE

20


--------------------------------------------------------------------------------





PROPERTY, INCLUDING BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL
CONDITIONS THEREOF, AS BUYER DEEMS NECESSARY OR DESIRABLE TO SATISFY ITSELF AS
TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE
ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR
DISCHARGED FROM THE PROPERTY, AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY
INFORMATION PROVIDED BY OR ON BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH
RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS OF
SELLER AS ARE EXPRESSLY SET FORTH IN SECTION 11.1.  UPON CLOSING, BUYER SHALL
ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION
DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN
REVEALED BY BUYER’S INVESTIGATIONS, AND BUYER, UPON CLOSING, SHALL BE DEEMED TO
HAVE WAIVED, RELINQUISHED AND RELEASED SELLER (AND SELLER’S OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT) LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) OF ANY
AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH BUYER MIGHT HAVE ASSERTED
OR ALLEGED AGAINST SELLER (AND SELLER’S OFFICERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR
PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE
LAWS AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS
REGARDING THE PROPERTY.


ARTICLE XII

CASUALTY AND CONDEMNATION

Promptly upon learning thereof, Seller shall give Buyer written notice of any
condemnation, damage or destruction of the Real Property occurring prior to the
Closing.  If prior to the Closing all or a material portion of the Real Property
is condemned, damaged or destroyed, Buyer shall have the option of either
(i) applying the proceeds of any condemnation award or payment under any
insurance policies toward the payment of the Purchase Price to the extent such
condemnation awards or insurance payments have been received by Seller,
receiving from Seller an amount equal to any applicable deductible under any
such insurance policy and receiving an assignment from Seller of Seller’s right,
title and interest in any such awards or payments, or (ii) terminating this
Agreement by delivering written notice of such termination to Seller and Escrow
Agent within ten days after Buyer has received written notice from Seller of
such material condemnation, damage or destruction.  If prior to the Closing an
immaterial

21


--------------------------------------------------------------------------------




portion of the Real Property is condemned, damaged or destroyed, the proceeds of
any condemnation award or payment and any applicable deductible under any
insurance policies shall be applied toward the payment of the Purchase Price to
the extent such condemnation awards or insurance payments have been received by
Seller and Seller shall assign to Buyer all of Seller’s right, title and
interest in any such awards or payments.


ARTICLE XIII

CONDUCT PRIOR TO CLOSING


13.1         CONDUCT.  FROM AND AFTER THE DATE HEREOF, SELLER SHALL OPERATE THE
PROPERTY IN ACCORDANCE WITH ITS STANDARD BUSINESS PROCEDURES.


13.2         ACTIONS PROHIBITED.  SELLER SHALL NOT, WITHOUT THE PRIOR WRITTEN
APPROVAL OF BUYER, WHICH APPROVAL WILL NOT BE UNREASONABLY WITHHELD OR DELAYED:

(I)            MAKE ANY MATERIAL STRUCTURAL ALTERATIONS OR ADDITIONS TO THE REAL
PROPERTY OR THE AIR RIGHTS PARCEL EXCEPT AS (A) IN THE ORDINARY COURSE OF
OPERATING THE REAL PROPERTY, (B) REQUIRED FOR MAINTENANCE AND REPAIR OR (C)
REQUIRED BY THE GROUND LEASE, THE DEVELOPMENT AGREEMENT, ANY OF THE LEASES OR
THE CONTRACTS;

(II)           SELL, TRANSFER, ENCUMBER OR CHANGE THE STATUS OF TITLE OF ALL OR
ANY PORTION OF THE REAL PROPERTY OR THE AIR RIGHTS PARCEL;

(III)          CHANGE OR ATTEMPT TO CHANGE, DIRECTLY OR INDIRECTLY, THE CURRENT
ZONING OF THE REAL PROPERTY OR THE AIR RIGHTS PARCEL IN A MANNER MATERIALLY
ADVERSE TO IT; OR

(IV)          CANCEL, AMEND OR MODIFY, IN A MANNER MATERIALLY ADVERSE TO THE
PROPERTY, ANY LICENSE OR PERMIT HELD BY SELLER WITH RESPECT TO THE PROPERTY OR
ANY PART THEREOF WHICH WOULD BE BINDING UPON BUYER AFTER THE CLOSING.


13.3         MODIFICATION OF EXISTING GROUND LEASE, DEVELOPMENT AGREEMENT,
LEASES AND CONTRACTS.  PRIOR TO THE EXPIRATION OF THE INVESTIGATION PERIOD,
SELLER MAY CANCEL, AMEND AND MODIFY THE GROUND LEASE, THE DEVELOPMENT AGREEMENT,
ANY OF THE LEASES AND ANY OF THE CONTRACTS, PROVIDED NOTICE IS GIVEN TO BUYER
WITHIN FIVE BUSINESS DAYS AFTER SUCH ACTION AND IN ANY EVENT AT LEAST TWO
BUSINESS DAYS PRIOR TO THE EXPIRATION OF THE INVESTIGATION PERIOD.  AFTER THE
EXPIRATION OF THE INVESTIGATION PERIOD, SELLER MAY NOT CANCEL, AMEND, OR MODIFY
ANY MATERIAL CONTRACTS, LEASES, THE DEVELOPMENT AGREEMENT OR THE GROUND LEASE,
IN A MANNER BINDING UPON BUYER AFTER THE CLOSING, UNLESS SELLER GIVES BUYER
NOTICE WITHIN FIVE BUSINESS DAYS AFTER SUCH ACTION AND PROVIDED SUCH ACTION IS
(I) IN THE ORDINARY COURSE OF OPERATING THE PROPERTY, (II) REQUIRED BY THE
GROUND LEASE, THE DEVELOPMENT AGREEMENT, ANY OF THE LEASES OR ANY OF THE
CONTRACTS OR (III) APPROVED BY BUYER WHICH APPROVAL WILL NOT BE UNREASONABLY
WITHHELD OR DELAYED.

22


--------------------------------------------------------------------------------




If Seller shall request Buyer’s approval to any of the foregoing matters, Buyer
shall have five days from its receipt of such request to give Seller notice of
its approval or disapproval of such matter.  If Buyer does not give such notice,
such matter shall be deemed approved by Buyer.


13.4         NEW LEASES AND CONTRACTS.  PRIOR TO THE EXPIRATION OF THE
INVESTIGATION PERIOD, SELLER MAY ENTER INTO ANY NEW LEASE OR CONTRACT AFFECTING
THE PROPERTY, OR ANY PART THEREOF, PROVIDED NOTICE IS GIVEN TO BUYER WITHIN FIVE
BUSINESS DAYS AFTER SUCH ACTION AND IN ANY EVENT AT LEAST TWO BUSINESS DAYS
PRIOR TO THE EXPIRATION OF THE INVESTIGATION PERIOD.  AFTER THE EXPIRATION OF
THE INVESTIGATION PERIOD, SELLER MAY NOT ENTER INTO ANY NEW LEASE OR CONTRACT
WITHOUT BUYER’S CONSENT, WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD OR
DELAYED.  NOTWITHSTANDING THE PRECEDING SENTENCE, AFTER THE EXPIRATION OF THE
INVESTIGATION PERIOD, SELLER MAY ENTER INTO ANY NEW CONTRACTS WITHOUT BUYER’S
CONSENT IF DOING SO IS IN THE ORDINARY COURSE OF OPERATING THE PROPERTY AND THE
CONTRACT (I) WILL NOT BE BINDING ON BUYER OR (II) IS CANCELABLE ON THIRTY DAYS
OR LESS NOTICE WITHOUT PENALTY OR PREMIUM.

If Seller shall request Buyer’s approval to any of the foregoing matters, Buyer
shall have five days from its receipt of such request to give Seller notice of
its approval or disapproval of such matter.  If Buyer does not give such notice,
such matter shall be deemed approved by Buyer.


13.5         CONFIDENTIALITY.  SELLER AND BUYER SHALL, PRIOR TO THE CLOSING,
MAINTAIN THE CONFIDENTIALITY OF THIS SALE AND PURCHASE AND SHALL NOT, EXCEPT AS
REQUIRED BY LAW OR GOVERNMENTAL REGULATION APPLICABLE TO SELLER OR BUYER,
DISCLOSE THE TERMS OF THIS AGREEMENT OR OF SUCH SALE AND PURCHASE TO ANY THIRD
PARTIES WHOMSOEVER OTHER THAN THE PRINCIPALS OF THE BROKER, ESCROW AGENT, THE
TITLE COMPANY AND SUCH OTHER PERSONS WHOSE ASSISTANCE IS REQUIRED IN CARRYING
OUT THE TERMS OF THIS AGREEMENT.  NEITHER SELLER NOR BUYER SHALL AT ANY TIME
ISSUE A PRESS RELEASE OR OTHERWISE COMMUNICATE WITH MEDIA REPRESENTATIVES
REGARDING THIS SALE AND PURCHASE UNLESS SUCH RELEASE OR COMMUNICATION HAS
RECEIVED THE PRIOR APPROVAL OF THE OTHER PARTY HERETO. AT NO TIME SHALL BUYER
WITHOUT SELLER’S CONSENT DISCLOSE THE PURCHASE PRICE OR THE IDENTITY OF SELLER,
J.P. MORGAN INVESTMENT MANAGEMENT INC. OR JPMORGAN CHASE BANK, N.A., AS ADVISOR
TO SELLER.  BUYER AGREES THAT ALL DOCUMENTS AND INFORMATION REGARDING THE
PROPERTY OF WHATSOEVER NATURE MADE AVAILABLE TO IT BY SELLER OR SELLER’S AGENTS
AND THE RESULTS OF ALL TESTS AND STUDIES OF THE PROPERTY (COLLECTIVELY, THE
“PROPRIETARY INFORMATION”) ARE CONFIDENTIAL AND BUYER SHALL NOT DISCLOSE ANY
PROPRIETARY INFORMATION TO ANY OTHER PERSON EXCEPT THOSE ASSISTING IT WITH THE
ANALYSIS OF THE PROPERTY, AND ONLY AFTER PROCURING SUCH PERSON’S AGREEMENT TO
ABIDE BY THESE CONFIDENTIALITY RESTRICTIONS.  “PROPRIETARY INFORMATION” SHALL
NOT INCLUDE ANY INFORMATION PUBLISHED BY SELLER AS PUBLIC KNOWLEDGE OR THAT IS
OTHERWISE AVAILABLE IN THE PUBLIC DOMAIN.  THE SECOND AND THIRD SENTENCE OF THIS
SECTION 13.5 SHALL SURVIVE THE CLOSING OR TERMINATION OF THE AGREEMENT.  THE
REMAINING PORTION OF THIS SECTION 13.5 SHALL TERMINATE UPON CLOSING.


13.6         RIGHT TO CURE.  IF ANY TITLE DEFECT OR OTHER MATTER WHICH WOULD
ENTITLE BUYER TO TERMINATE THIS AGREEMENT SHALL FIRST ARISE AFTER BUYER NOTIFIES
SELLER OF ITS TITLE OBJECTIONS PURSUANT TO SECTION 5.3.1 AND PRIOR TO THE
CLOSING, SELLER MAY ELECT, BY WRITTEN

23


--------------------------------------------------------------------------------





NOTICE TO BUYER, TO CURE SUCH DEFECT OR OTHER MATTER BY CAUSING IT TO BE
REMOVED, INSURED OVER OR BONDED AND SELLER MAY ADJOURN THE CLOSING FOR UP TO
THIRTY DAYS TO DO SO.  EXCEPT FOR MANDATORY CURE OBJECTIONS, ALL OF WHICH SELLER
MUST CURE, NOTHING CONTAINED IN THIS SECTION 13.6 SHALL REQUIRE SELLER TO CURE
ANY SUCH TITLE DEFECT OR OTHER MATTER OR TO INCUR ANY LIABILITY OR EXPENSE TO DO
SO.


13.7         SEC REPORTING REQUIREMENTS.  FOR THE PERIOD OF TIME COMMENCING ON
THE DATE OF THIS AGREEMENT AND CONTINUING THROUGH THE DATE THAT IS 180 DAYS
AFTER THE CLOSING DATE, SELLER SHALL, FROM TIME TO TIME, UPON FIVE DAYS’ PRIOR
WRITTEN NOTICE FROM BUYER, PROVIDE BUYER AND ITS OUTSIDE THIRD-PARTY ACCOUNTANTS
(“BUYER’S ACCOUNTANTS”) WITH ACCESS TO SUCH BOOKS, RECORDS AND MATERIALS
RELATING SOLELY TO THE OPERATIONS AND FINANCIAL RESULTS OF THE PROPERTY FOR THE
FISCAL YEARS THAT ENDED ON DECEMBER 31, 2003, DECEMBER 31, 2004 AND DECEMBER 31,
2005 AND FOR THE NINE MONTHS THAT END ON SEPTEMBER 30, 2006 (OR IF SELLER
EXTENDS THE CLOSING BEYOND DECEMBER 31, 2006 PURSUANT TO SECTION 6.2, THEN FOR
THE FISCAL YEAR THAT ENDS ON DECEMBER 31, 2006 AND ANY INTERIM PERIOD BETWEEN
JANUARY 1, 2007 AND THE DATE OF CLOSING), AS MAY BE REASONABLY REQUIRED TO
ENABLE BUYER AND BUYER’S ACCOUNTANTS TO PREPARE PROPERTY INCOME STATEMENTS IN
COMPLIANCE WITH ANY OR ALL OF (I) RULE 3-05 OR 3-14 OF REGULATION S-X OF THE
SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”), AS APPLICABLE; (II) ANY
OTHER RULE ISSUED BY THE COMMISSION AND APPLICABLE TO BUYER; AND (III) ANY
REGISTRATION STATEMENT, REPORT OR DISCLOSURE STATEMENT FILED WITH THE COMMISSION
BY, OR ON BEHALF OF BUYER.  DURING THE PERIOD OF TIME COMMENCING ON THE DATE OF
THIS AGREEMENT AND CONTINUING THROUGH THE DATE THAT IS 180 DAYS AFTER THE
CLOSING DATE, SELLER SHALL, FROM TIME TO TIME, UPON REASONABLE ADVANCE NOTICE
FROM BUYER, MAKE KIMBERLY ADAMS AND/OR MICHAEL DIANA AVAILABLE (OR IF EITHER
PERSON IS NOT AVAILABLE, SUCH OTHER AVAILABLE AND APPROPRIATE PERSON EMPLOYED BY
ADVISOR) TO ANSWER ANY QUESTIONS THAT BUYER OR BUYER’S ACCOUNTANTS MAY HAVE WITH
RESPECT TO THE MANAGEMENT AND OPERATIONS OF THE PROPERTY WITH RESPECT TO INCOME
AND OPERATING EXPENSES.  THE FOREGOING ACCESS RIGHT SHALL NOT INCLUDE ACCESS TO
(A) BOOKS, RECORDS AND DOCUMENTS OF SELLER RELATING TO SELLER’S ORGANIZATION,
(B) AGREEMENTS AMONG ITS SHAREHOLDERS AND (C) MATERIALS THAT ARE SUBJECT TO THE
ATTORNEY-CLIENT PRIVILEGE OR WHICH IS ATTORNEY WORK PRODUCT.  ALL COSTS INCURRED
AS A RESULT OF BUYER AND BUYER’S ACCOUNTANTS UNDERTAKING THE FOREGOING
ACTIVITIES SHALL BE BORNE EXCLUSIVELY BY BUYER.  ALL BOOKS, RECORDS, MATERIALS
AND RESPONSES TO QUESTIONS PROVIDED TO BUYER OR BUYER’S ACCOUNTANTS PURSUANT TO
THIS SECTION 13.7 SHALL BE PROVIDED WITHOUT REPRESENTATION OR WARRANTY AS TO
ACCURACY OR COMPLETENESS OR OTHERWISE; HOWEVER, SELLER AGREES TO PROVIDE GOOD
FAITH RESPONSES TO BUYER’S QUESTIONS RELATING TO THE MANAGEMENT AND OPERATIONS
OF THE PROPERTY WITH RESPECT TO INCOME AND OPERATING EXPENSES.  ALL SUCH
ACTIVITIES DESCRIBED IN THIS SECTION 13.7 SHALL BE CONDUCTED AT SELLER’S OR ITS
AGENT’S PLACE OF BUSINESS IN A COMMERCIALLY REASONABLE FASHION DURING NORMAL
BUSINESS HOURS.  THIS SECTION 13.7 SHALL SURVIVE THE CLOSING FOR THE TIME PERIOD
SET FORTH HEREIN.


ARTICLE XIV


NOTICES

All notices, demands or other communications given hereunder shall be in writing
and shall be deemed to have been duly delivered upon the receipt by facsimile

24


--------------------------------------------------------------------------------




transmission as evidenced by receipt transmission report, or upon the delivery
by overnight express delivery service, addressed as follows:

If to Buyer, to:

Harvard Property Trust, LLC

15601 Dallas Parkway, Suite 600

Addison, Texas  75001

Attention:  Jon Dooley

Telephone: (214) 655-1600

Facsimile: (214) 655-1610

and

Harvard Property Trust, LLC

One Paces West

2727 Paces Ferry Road

Suite 1730

Atlanta, Georgia 30339

Attention:  Josh Taylor

Telephone:  (404) 446-1705

Facsimile: (404) 446-1718

with a copy to:

Powell & Coleman, L.L.P.

8080 N. Central Expressway, Suite 1380

Dallas, Texas  75206

Attention:  Randall S. Osborne

Telephone: (214) 890-7116

Facsimile: (214) 373-8768

If to Seller, to:

North Atlanta Realty Acquisition Company, Inc.

c/o J.P. Morgan Investment Management Inc.

227 W. Monroe

27th Floor

Chicago, Illinois 60606

Attention: Ms. Kimberly A. Adams

Telephone:  (312) 541-0249

Facsimile:  (312) 541-2462

25


--------------------------------------------------------------------------------


with a copy to:

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York  10022
Attention: Peter J. Irwin, Esq.
Telephone:  (212) 909-7469
Facsimile:  (212) 909-6836

If to Escrow Agent, to:

Partners Title Company
712 Main Street, Suite 2000E

Houston, Texas 77002-3215

Attention: Reno Hartfiel
Telephone: (713) 229-8484
Facsimile: (713) 238-9199

or to such other address or to such other person as any party shall designate to
the others for such purpose in the manner hereinabove set forth.


ARTICLE XV

TRANSFER OF TITLE AND POSSESSION


15.1         TRANSFER OF POSSESSION.  POSSESSION OF THE PROPERTY SHALL BE
TRANSFERRED TO BUYER AT THE TIME OF CLOSING SUBJECT TO THE PERMITTED
ENCUMBRANCES, TOGETHER WITH ALL AVAILABLE KEYS OR ACCESS CARDS USED WITH RESPECT
TO THE PROPERTY IN SELLER’S POSSESSION.


15.2         DELIVERY OF DOCUMENTS AT CLOSING.  AT THE TIME OF CLOSING, SELLER
SHALL DELIVER TO BUYER ORIGINALS OR COPIES OF ANY ADDITIONAL DOCUMENTS,
INSTRUMENTS OR RECORDS IN THE POSSESSION OF SELLER OR ITS AGENTS WHICH ARE
NECESSARY FOR THE OWNERSHIP AND OPERATION OF THE PROPERTY.


ARTICLE XVI

GENERAL PROVISIONS


16.1         CAPTIONS.  CAPTIONS IN THIS AGREEMENT ARE INSERTED FOR CONVENIENCE
OF REFERENCE ONLY AND DO NOT DEFINE, DESCRIBE OR LIMIT THE SCOPE OR THE INTENT
OF THIS AGREEMENT OR ANY OF THE TERMS HEREOF.


16.2         EXHIBITS.  ALL EXHIBITS REFERRED TO HEREIN AND ATTACHED HERETO ARE
A PART HEREOF.


16.3         ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT
BETWEEN THE PARTIES RELATING TO THE TRANSACTION CONTEMPLATED HEREBY AND ALL
PRIOR OR

26


--------------------------------------------------------------------------------





CONTEMPORANEOUS AGREEMENTS, UNDERSTANDINGS, REPRESENTATIONS AND STATEMENTS, ORAL
OR WRITTEN, ARE MERGED HEREIN.


16.4         MODIFICATION.  NO MODIFICATION, WAIVER, AMENDMENT, DISCHARGE OR
CHANGE OF THIS AGREEMENT SHALL BE VALID UNLESS THE SAME IS IN WRITING AND SIGNED
BY THE PARTY AGAINST WHICH THE ENFORCEMENT OF SUCH MODIFICATION, WAIVER,
AMENDMENT, DISCHARGE OR CHANGE IS OR MAY BE SOUGHT.


16.5         ATTORNEYS’ FEES.  SHOULD ANY PARTY HERETO EMPLOY AN ATTORNEY FOR
THE PURPOSE OF ENFORCING OR CONSTRUING THIS AGREEMENT, OR ANY JUDGMENT BASED ON
THIS AGREEMENT, IN ANY LEGAL PROCEEDING WHATSOEVER, INCLUDING INSOLVENCY,
BANKRUPTCY, ARBITRATION, DECLARATORY RELIEF OR OTHER LITIGATION, THE PREVAILING
PARTY SHALL BE ENTITLED TO RECEIVE FROM THE OTHER PARTY OR PARTIES THERETO
REIMBURSEMENT FOR ALL REASONABLE ATTORNEYS’ FEES AND ALL COSTS, INCLUDING BUT
NOT LIMITED TO SERVICE OF PROCESS, FILING FEES, COURT AND COURT REPORTER COSTS,
INVESTIGATIVE COSTS, EXPERT WITNESS FEES AND THE COST OF ANY BONDS, WHETHER
TAXABLE OR NOT, AND SUCH REIMBURSEMENT SHALL BE INCLUDED IN ANY JUDGMENT, DECREE
OR FINAL ORDER ISSUED IN THAT PROCEEDING.  THE “PREVAILING PARTY” MEANS THE
PARTY IN WHOSE FAVOR A JUDGMENT, DECREE, OR FINAL ORDER IS RENDERED.


16.6         GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PROPERTY IS LOCATED.


16.7         TIME OF ESSENCE.  TIME IS OF THE ESSENCE TO THIS AGREEMENT AND TO
ALL DATES AND TIME PERIODS SET FORTH HEREIN.


16.8         SURVIVAL OF WARRANTIES.  THE WARRANTIES AND REPRESENTATIONS
CONTAINED IN SECTIONS 11.1 AND 11.2 AND THE PROVISIONS OF SECTION 11.3 SHALL
SURVIVE THE CLOSING, THE DELIVERY OF THE DEED AND THE PAYMENT OF THE PURCHASE
PRICE, PROVIDED THAT (I) SUCH REPRESENTATIONS AND WARRANTIES (BUT NOT SUCH
PROVISIONS) SHALL CEASE AND TERMINATE NINE (9) MONTHS AFTER THE DATE OF CLOSING,
EXCEPT TO THE EXTENT THAT BUYER OR SELLER, AS THE CASE MAY BE, SHALL HAVE
COMMENCED, ON OR BEFORE THE EXPIRATION OF SUCH NINE (9) MONTH PERIOD, A LEGAL
PROCEEDING BASED ON THE BREACH THEREOF AS OF THE DATE OF CLOSING, AND (II) THE
MAXIMUM TOTAL LIABILITY FOR WHICH SELLER SHALL BE RESPONSIBLE WITH RESPECT TO
ALL REPRESENTATIONS AND WARRANTIES SHALL NOT EXCEED $2,000,000 IN THE AGGREGATE,
AND NO CLAIM FOR BREACH OF REPRESENTATION OR WARRANTY MAY BE MADE UNLESS THE
CLAIMS, INDIVIDUALLY OR IN THE AGGREGATE, SHALL BE IN EXCESS OF $50,000 AFTER
TAKING INTO ACCOUNT ALL PRIOR CLAIMS.  UNLESS OTHERWISE EXPRESSLY HEREIN STATED
TO SURVIVE, ALL OTHER REPRESENTATIONS, COVENANTS, CONDITIONS AND AGREEMENTS
CONTAINED HEREIN SHALL MERGE INTO AND BE SUPERSEDED BY THE VARIOUS DOCUMENTS
EXECUTED AND DELIVERED AT CLOSING AND SHALL NOT SURVIVE THE CLOSING OR THE
TERMINATION OF THIS AGREEMENT.  SELLER SHALL HAVE NO LIABILITY TO BUYER AFTER
CLOSING FOR ANY MATTER DISCLOSED BY SELLER OR LEARNED BY BUYER PRIOR TO CLOSING.


16.9         ASSIGNMENT BY BUYER.  BUYER MAY NOT ASSIGN ITS RIGHTS UNDER THIS
AGREEMENT EXCEPT AS SPECIFICALLY SET FORTH IN THIS SECTION 16.9.  BUYER MAY
ASSIGN ITS RIGHTS UNDER THIS AGREEMENT TO ANOTHER ENTITY PROVIDED THAT (I) BUYER
NOTIFIES SELLER OF SUCH ASSIGNMENT AND THE IDENTITY OF THE ASSIGNEE AT LEAST
THREE BUSINESS DAYS PRIOR TO THE DATE OF THE CLOSING, (II) SUCH ENTITY IS
CONTROLLED OR MANAGED DIRECTLY OR INDIRECTLY BY

27


--------------------------------------------------------------------------------





BUYER OR IS UNDER COMMON CONTROL WITH BUYER AND (III) BUYER SHALL REMAIN LIABLE
FOR ALL OF ITS OBLIGATIONS HEREUNDER UNTIL THE DATE OF CLOSING.  ANY SUCH
ASSIGNEE SHALL ASSUME IN WRITING ALL THE OBLIGATIONS AND LIABILITIES OF BUYER
HEREUNDER.  IF SUCH ASSIGNMENT IS MADE, THEN THE SALE CONTEMPLATED BY THIS
AGREEMENT SHALL BE CONSUMMATED IN THE NAME OF, AND BY AND THROUGH THE AUTHORIZED
OFFICIALS OF, ANY SUCH ASSIGNEE OR DESIGNEE.


16.10       SEVERABILITY.  IF ANY TERM, COVENANT, CONDITION, PROVISION OR
AGREEMENT HEREIN CONTAINED IS HELD TO BE INVALID, VOID OR OTHERWISE
UNENFORCEABLE BY ANY COURT OF COMPETENT JURISDICTION, THE FACT THAT SUCH TERM,
COVENANT, CONDITION, PROVISION OR AGREEMENT IS INVALID, VOID OR OTHERWISE
UNENFORCEABLE SHALL IN NO WAY AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
TERM, COVENANT, CONDITION, PROVISION OR AGREEMENT HEREIN CONTAINED.


16.11       SUCCESSORS AND ASSIGNS.  ALL TERMS OF THIS AGREEMENT SHALL BE
BINDING UPON, INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY, THE PARTIES HERETO
AND THEIR RESPECTIVE LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS (SUBJECT TO
SECTION 16.9).


16.12       INTERPRETATION.  SELLER AND BUYER ACKNOWLEDGE EACH TO THE OTHER THAT
BOTH THEY AND THEIR COUNSEL HAVE REVIEWED AND REVISED THIS AGREEMENT AND THAT
THE NORMAL RULE OF CONSTRUCTION TO THE EFFECT THAT ANY AMBIGUITIES ARE TO BE
RESOLVED AGAINST THE DRAFTING PARTY SHALL NOT BE EMPLOYED IN THE INTERPRETATION
OF THIS AGREEMENT OR ANY AMENDMENTS OR EXHIBITS HERETO.


16.13       COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SO EXECUTED SHALL BE DEEMED ORIGINAL; SUCH
COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AGREEMENT.


16.14       RECORDATION.  THIS AGREEMENT MAY NOT BE RECORDED AND ANY ATTEMPT TO
DO SO SHALL BE OF NO EFFECT WHATSOEVER.


16.15       LIMITATION ON LIABILITY.  IN ANY ACTION BROUGHT TO ENFORCE THE
OBLIGATIONS OF SELLER UNDER THIS AGREEMENT, THE JUDGMENT OR DECREE SHALL BE
SUBJECT TO THE PROVISIONS OF SECTION 16.8.  IN CONNECTION WITH THIS AGREEMENT,
ADVISOR IS ACTING AS THE INVESTMENT ADVISOR TO SELLER AND SHALL NOT HAVE ANY
INDIVIDUAL LIABILITY HEREUNDER.  NO SHAREHOLDER, OFFICER, EMPLOYEE OR AGENT OF
OR CONSULTANT TO ADVISOR OR OF SELLER SHALL BE HELD TO ANY PERSONAL LIABILITY
HEREUNDER, AND NO RESORT SHALL BE HAD TO THEIR PRIVATE PROPERTY, OR THE PRIVATE
PROPERTY OF ADVISOR OR OF SELLER FOR THE SATISFACTION OF ANY CLAIMS HEREUNDER OR
IN CONNECTION WITH THE AFFAIRS OF ADVISOR OR OF SELLER.


16.16       CALCULATION OF TIME PERIODS.  UNLESS OTHERWISE SPECIFIED, IN
COMPUTING ANY PERIOD OF TIME DESCRIBED IN THIS AGREEMENT, THE DAY OF THE ACT OR
EVENT AFTER WHICH THE DESIGNATED PERIOD OF TIME BEGINS TO RUN IS NOT TO BE
INCLUDED AND THE LAST DAY OF THE PERIOD SO COMPUTED IS TO BE INCLUDED, UNLESS
SUCH LAST DAY IS A SATURDAY, SUNDAY OR LEGAL HOLIDAY UNDER THE LAWS OF THE STATE
OF NEW YORK, IN WHICH EVENT THE PERIOD SHALL RUN UNTIL THE END OF THE NEXT DAY
WHICH IS NEITHER A SATURDAY NOR A SUNDAY NOR A LEGAL HOLIDAY.

28


--------------------------------------------------------------------------------





ARTICLE XVII


ESCROW AGENT DUTIES AND DISPUTES


17.1         OTHER DUTIES OF ESCROW AGENT.  ESCROW AGENT SHALL NOT BE BOUND IN
ANY WAY BY ANY OTHER AGREEMENT OR CONTRACT BETWEEN SELLER AND BUYER, WHETHER OR
NOT ESCROW AGENT HAS KNOWLEDGE THEREOF.  ESCROW AGENT’S ONLY DUTIES AND
RESPONSIBILITIES SHALL BE TO HOLD THE DEPOSIT AND OTHER DOCUMENTS DELIVERED TO
IT AS AGENT AND TO DISPOSE OF THE DEPOSIT AND SUCH DOCUMENTS IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
ESCROW AGENT SHALL HAVE NO RESPONSIBILITY TO PROTECT THE DEPOSIT AND SHALL NOT
BE RESPONSIBLE FOR ANY FAILURE TO DEMAND, COLLECT OR ENFORCE ANY OBLIGATION WITH
RESPECT TO THE DEPOSIT OR FOR ANY DIMINUTION IN VALUE OF THE DEPOSIT FROM ANY
CAUSE, OTHER THAN ESCROW AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  ESCROW
AGENT MAY, AT THE EXPENSE OF SELLER AND BUYER, CONSULT WITH COUNSEL AND
ACCOUNTANTS IN CONNECTION WITH ITS DUTIES UNDER THIS AGREEMENT.  ESCROW AGENT
SHALL BE FULLY PROTECTED IN ANY ACT TAKEN, SUFFERED OR PERMITTED BY IT IN GOOD
FAITH IN ACCORDANCE WITH THE ADVICE OF COUNSEL AND ACCOUNTANTS.  ESCROW AGENT
SHALL NOT BE OBLIGATED TO TAKE ANY ACTION HEREUNDER THAT MAY, IN ITS REASONABLE
JUDGMENT, INVOLVE IT IN ANY LIABILITY UNLESS ESCROW AGENT SHALL HAVE BEEN
FURNISHED WITH REASONABLE INDEMNITY SATISFACTORY IN AMOUNT, FORM AND SUBSTANCE
TO ESCROW AGENT.


17.2         DISPUTES.  ESCROW AGENT IS ACTING AS A STAKEHOLDER ONLY WITH
RESPECT TO THE DEPOSIT.  IF THERE IS ANY DISPUTE AS TO WHETHER ESCROW AGENT IS
OBLIGATED TO DELIVER THE DEPOSIT OR AS TO WHOM THE DEPOSIT IS TO BE DELIVERED,
ESCROW AGENT SHALL NOT MAKE ANY DELIVERY, BUT SHALL HOLD THE DEPOSIT UNTIL
RECEIPT BY ESCROW AGENT OF AN AUTHORIZATION IN WRITING, SIGNED BY ALL THE
PARTIES HAVING AN INTEREST IN THE DISPUTE, DIRECTING THE DISPOSITION OF THE
DEPOSIT, OR, IN THE ABSENCE OF AUTHORIZATION, ESCROW AGENT SHALL HOLD THE
DEPOSIT UNTIL THE FINAL DETERMINATION OF THE RIGHTS OF THE PARTIES IN AN
APPROPRIATE PROCEEDING.  ESCROW AGENT SHALL HAVE NO RESPONSIBILITY TO DETERMINE
THE AUTHENTICITY OR VALIDITY OF ANY NOTICE, INSTRUCTION, INSTRUMENT, DOCUMENT OR
OTHER ITEM DELIVERED TO IT, AND IT SHALL BE FULLY PROTECTED IN ACTING IN
ACCORDANCE WITH ANY WRITTEN NOTICE, DIRECTION OR INSTRUCTION GIVEN TO IT UNDER
THIS AGREEMENT AND BELIEVED BY IT TO BE AUTHENTIC.  IF WRITTEN AUTHORIZATION IS
NOT GIVEN, OR PROCEEDINGS FOR A DETERMINATION ARE NOT BEGUN, WITHIN THIRTY (30)
DAYS AFTER THE DATE SCHEDULED FOR THE CLOSING OF TITLE AND DILIGENTLY CONTINUED,
ESCROW AGENT MAY, BUT IS NOT REQUIRED TO, BRING AN APPROPRIATE ACTION OR
PROCEEDING FOR LEAVE TO DEPOSIT THE DEPOSIT WITH A COURT OF THE STATE OF NEW
YORK PENDING A DETERMINATION.  ESCROW AGENT SHALL BE REIMBURSED FOR ALL COSTS
AND EXPENSES OF ANY ACTION OR PROCEEDING, INCLUDING, WITHOUT LIMITATION,
ATTORNEYS’ FEES AND DISBURSEMENTS INCURRED IN ITS CAPACITY AS ESCROW AGENT, BY
THE PARTY DETERMINED NOT TO BE ENTITLED TO THE DEPOSIT.  UPON MAKING DELIVERY OF
THE DEPOSIT IN THE MANNER PROVIDED IN THIS AGREEMENT, ESCROW AGENT SHALL HAVE NO
FURTHER LIABILITY HEREUNDER.  IN NO EVENT SHALL ESCROW AGENT BE UNDER ANY DUTY
TO INSTITUTE, DEFEND OR PARTICIPATE IN ANY PROCEEDING THAT MAY ARISE BETWEEN
SELLER AND BUYER IN CONNECTION WITH THE DEPOSIT.

[Signature Page Follows.]

29


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed as of the date first set
forth above.

 

SELLER

 

 

 

 

 

NORTH ATLANTA REALTY ACQUISITION
COMPANY, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

BUYER

 

 

 

 

 

HARVARD PROPERTY TRUST, LLC, a
Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

CONSENT AND AGREEMENT OF ESCROW AGENT

The undersigned Escrow Agent hereby acknowledges receipt of the Deposit and
agrees to (i) accept the foregoing Agreement, (ii) be escrow agent under said
Agreement, and (iii) be bound by said Agreement in the performance of its duties
as escrow agent.

 

PARTNERS TITLE COMPANY

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


EXHIBIT A

Description of Land

Parcel A:

All of the air space and air rights appurtenant thereto over and above a
horizontal plane at an elevation of 1,030 feet above the United States Coast and
Geodetic Survey 1929 Adjusted Mean Sea Level lying within the boundaries of the
following described property:

All that tract or parcel of land lying and being in Land Lot 9 of the
17th District, City of Atlanta, Fulton Country, Georgia, being shown as Parcel 1
on Survey of Resurgens Plaza for Resurgens Plaza South Associates, L.P. and/or
Its Assigns and Chicago Title Insurance Company, dated October 2, 1997, as
revised October 21, 1997, and certified by John D. Roeser, Georgia Registered
Land Surveyor #2073, Roeser Consultants, Inc,. containing 71,179 square feet or
1.6340 acres as per said Survey, and being more particularly described as
follows:

TO FIND THE TRUE POINT OF BEGINNING, begin at the point of intersection of the
centerline of Lenox Road and the southeasterly right of way line of East Paces
Ferry Road (if extended to the center line of Lenox Road), and run thence North
59 degrees 06 minutes 53 seconds East, along the southeasterly right of way line
of East Paces Ferry Road, a distance of 492.99 feet to a point, which is the
TRUE POINT OF BEGINNING. From said TRUE POINT OF BEGINNING, run thence North 54
degrees 42 minutes 25 seconds East, along the southeasterly right of way line of
East Paces Ferry Road, a distance of 41.28 feet to a point; run thence
northeasterly, along the southeasterly right of way line of East Paces Ferry
Road and along the arc of a curve to the right having a radius of 1776.93 feet,
a distance of 98.04 feet to a point (said curve being subtended by a chord of
North 56 degrees 18 minutes 20 seconds East, a distance of 98.03 feet); run
thence North 57 degrees 53 minutes 11 seconds East, along the southeasterly
right of way line of East Paces Ferry Road, a distance of 114.87 feet to a
point; run thence North 57 degrees 53 minutes 11 seconds East, along the
southeasterly right of way line of East Paces Ferry Road, a distance of 333.85
feet to a point, said point also being formerly at the intersection of the
southwesterly right of way of Lakeside Drive (now closed) and said point also
being located a distance of 259.88 feet on a bearing of South 04 degrees 12
minutes 48 seconds East to MARTA Monument N-47; leaving the southeasterly right
of way line of East Paces Ferry Road, run thence South 28 degrees 52 minutes 09
seconds East, a distance of 117.51 feet to a point; run thence South 56 degrees
42 minutes 08 seconds West, a distance of 136.16 feet to a point; run thence
South 58 degrees 40 minutes 13 seconds West, a distance of 51.10 feet to a
point; run thence South 56 degrees 54 minutes 26 seconds West, a distance of
120.24 feet to a point; run thence South 58 degrees 20 minutes 24 seconds West,
a distance of 19.76 feet to a point; run thence South 58 degrees 20 minutes 24
seconds West, a distance of

A-1


--------------------------------------------------------------------------------




20.33 feet to a point; run thence South 55 degrees 28 minutes 29 seconds West, a
distance of 40.09 feet to a point;  run thence South 56 degrees 54 minutes 31
seconds West, a distance of 80.16 feet to a point; run thence South 56 degrees
54 minutes 27 seconds West, a distance of 120.23 feet to a point; run thence
North 28 degrees 57 minutes 57 seconds West, a distance of 119.98 feet to a
point; run thence North 28 degrees 57 minutes 57 seconds West, a distance of
1.50 feet to a point on the southeasterly right of way line of East Paces Ferry
Road at the TRUE POINT OF BEGINNING. Also, such limited support rights in the
property as are reasonable for the development of said air space in accordance
with the Declarations and Grants of Easements pertaining to the above described
property defined as Declarations under Section 1.1(12) of the Development
Agreement referred to below.

The air rights above specifically include such limited support rights in the
above property as are reasonable for the development of said air space in
accordance with and as set forth in that certain Development Agreement between
Metropolitan Atlanta Rapid Transit Authority and Resurgens Plaza-AHE, Inc. and
Resurgens Plaza-Sonnet, Inc., both Georgia Corporations, doing business as
Resurgens Plaza Company, a Georgia General Partnership, dated November 10, 1982,
recorded in Deed Book 8287, page 1, Fulton Country, Georgia Records, as amended
by First Amendment to Development Agreement, dated September 30, 1983.

TOGETHER WITH the right to repurchase from the Metropolitan Atlanta Rapid
Transit Authority the property subjacent to the above described air space and
air rights on the terms and conditions specified in the deeds whereby
Metropolitan Atlanta Rapid Transit Authority acquitted its title in said
subjacent property.

Also:

Parcel B:

That certain leasehold estate created by Lease between Metropolitan Atlanta
Rapid Transit Authority and Resurgens Plaza South, Inc., dated May 29, 1984,
recorded in Deed Book 8994, page 396, Fulton County, Georgia, Records, as
amended by First Amendment thereto dated May 29, 1984, recorded in Deed Book
8994, page 448, aforesaid records; as further amended by Second Amendment
thereto, dated July 1, 1984, recorded in Deed Book 9392, page 398, aforesaid
records; as further amended by Third Amendment thereto, dated February 19, 1986,
recorded in Deed Book 9971, page 106, aforesaid records; as further amended by
Fourth Amendment thereto, dated August 1, 1986, recorded in Deed Book 10277,
page 168, aforesaid records, in and to the following described property:

Parcel I :

All that tract or parcel of land lying and being in Land Lot 9 of the
17th District, City of Atlanta, Fulton County, Georgia, being shown as Parcel 1
on Survey of Resurgens Plaza for Resurgens Plaza South Associates, L.P. and/or
Its Assigns

A-2


--------------------------------------------------------------------------------




and Chicago Title Insurance Company, dated October 2, 1997, as revised October
21, 1997, and certified by John D. Roeser, Georgia Registered Land Surveyor
#2073, Roeser Consultants, Inc., containing 71,179 square feet or 1.6340 acres
as per said Survey, and being more particularly described as follows:

TO FIND THE TRUE POINT OF BEGINNING, begin at the point of intersection of the
centerline of Lenox Road and the southeasterly right of way line of East Paces
Ferry Road (if extended to the center line of Lenox Road), and run thence North
59 degrees 06 minutes 53 seconds East, along the southeasterly right of way line
of East Paces Ferry Road, a distance of 492.99 feet to a point, which is the
TRUE POINT OF BEGINNING. From said TRUE POINT OF BEGINNING, run thence North 54
degrees 42 minutes 25 seconds East, along the southeasterly right of way line of
East Paces Ferry Road, a distance of 41.28 feet to a point, run thence
northeasterly, along the southeasterly right of way line of East Paces Ferry
Road and along the arc of a curve to the right having a radius of 1776.93 feet,
a distance of 98.04 feet to a point (said curve being subtended by a chord of
North 56 degrees 18 minutes 20 seconds East, a distance of 98.03 feet); run
thence North 57 degrees 53 minutes 11 seconds East, along the southeasterly
right of way line of East Paces Ferry Road, a distance of 114.87 feet to a
point; run thence North 57 degrees 53 minutes 11 seconds East, along the
southeasterly right of way line of East Paces Ferry Road, a distance of 333.85
feet to a point, said point also being formerly at the intersection of the
southwesterly right of way of Lakeside Drive (now closed) and said point also
being located a distance of 259.88 feet on a bearing of South 04 degrees 12
minutes 48 seconds East to MARTA Monument N-47; leaving the southeasterly right
of way line of East Paces Ferry Road, run thence South 28 degrees 52 minutes 09
seconds East, a distance of 117.51 feet to a point; run thence South 56 degrees
42 minutes 08 seconds West, a distance of 136.16 feet to a point; run thence
South 58 degrees 40 minutes 13 seconds West, a distance of 51.0 feet to a point;
run thence South 56 degrees 54 minutes 26 seconds West, a distance of 120.24
feet to a point; run thence South 58 degrees 20 minutes 24 seconds West, a
distance of 19.76 feet to a point; run thence South 58 degrees 20 minutes 24
seconds West, a distance of 20.33 feet to a point; run thence South 55 degrees
28 minutes 29 seconds West, a distance of 40.09 feet to a point; run thence
South 56 degrees 54 minutes 31 seconds West, a distance of 80.16 feet to a
point; run thence South 56 degrees 54 minutes 27 seconds West, a distance of
120.23 feet to a point; run thence North 28 degrees 57 minutes 57 seconds West,
a distance of 119.98 feet to a point; run thence North 28 degrees 57 minutes 57
seconds West, a distance of 1.50 feet to a point on the southeasterly right of
way line of East Paces Ferry Road at the TRUE POINT OF BEGINNING.

LESS AND EXCEPT that portion of the air space above the above-described property
lying above a horizontal plane at an elevation of 1,030 feet above United States
Coast and Geodetic Survey 1929 Adjusted Mean Sea Level.

Also:

A-3


--------------------------------------------------------------------------------




Parcel II:

All that tract or parcel of land lying and being in Land Lot 9 of the
17th District, City of Atlanta, Fulton County, Georgia, being shown as Parcel 2
on Survey of Resurgens Plaza for Resurgens Plaza South Associates, L.P.  and/or
Its Assigns and Chicago Title Insurance Company, dated October 2, 1997, as
revised October 21, 1997, and certified by John D. Roeser, Georgia Registered
Land Surveyor #2073, Roeser Consultants, Inc., containing 2,494 square feet or
0.0573 acres as per said Survey, and being more particularly described as
follows:

TO FIND THE TRUE POINT OF BEGINNING, begin at the point of intersection of the
centerline of Lenox Road and the southeasterly right of way line of East Paces
Ferry Road (if extended to the center line of Lenox Road) and run thence North
59 degrees 06 minutes 53 seconds East along the southeasterly right of way line
of East Paces Ferry Road, a distance of 492.99 feet to a point; run thence South
28 degrees 57 minutes 57 seconds East, a distance of 1.50 feet to a point; run
thence South 28 degrees 57 minutes 57 seconds East, a distance of 119.98 feet to
a point; run thence North 56 degrees 54 minutes 27 seconds East, a distance of
120.23 feet to a point; run thence North 56 degrees 54 minutes 31 seconds East,
a distance of 80.16 feet to a point; run thence North 55 degrees 28 minutes 29
seconds East, a distance of 40.09 feet to a point, and run thence North 58
degrees 20 minutes 24 seconds East, a distance of 20.33 feet to the TRUE POINT
OF BEGINNING: From said TRUE POINT OF BEGINNING, run thence North 58 degrees 20
minutes 24 seconds East, a distance of 19.76 feet to a point; run thence North
56 degrees 54 minutes 26 seconds East, a distance of 120.24 feet to a point; run
thence North 58 degrees 40 minutes 13 seconds East, a distance of 51.10 feet to
a point; run thence North 56 degrees 42 minutes 08 seconds East, a distance of
136.16 feet to a point; run thence South 28 degrees 52 minutes 09 seconds East,
a distance of 10.00 feet to a point; run thence South 57 degrees 52 minutes 58
seconds West, a distance of 326.63 feet to a point; and run thence North 32
degrees 06 minutes 49 seconds West, a distance of 6.00 feet to the TRUE POINT OF
BEGINNING.

A-4


--------------------------------------------------------------------------------


EXHIBIT B

Personal Property

Management Office- Suite 150:

Property Manager’s Office:

1 landscape print

1 dry erase board

1 bulletin board

1 metal four drawer filing cabinet

1 wooden end table

2 striped arm chairs

1 ceramic Chinese lamp

1 wooden desk

1 executive chair

1 two drawer wooden filing cabinet

1 wooden credenza

1 NEC black flat screen computer monitor

1 Compaq computer

1 laptop

1 projector

1 HD Scan Jet 7650 scanner

1 Laserjet 5 printer

1 artificial plant in brass planter

Assistant Property Manager’s Office:

1 Wooden desk

1 Compaq computer

1 Benq flat screen monitor

1 George Harvey copy

1 David Law sketch

1 Artificial plant

1 Executive chair

2 Visitor chairs

1 Book Shelf w/ 5 shelves

1 Bulletin board

1 Motorola radio

1 HP laser jet printer

1 Cypress telephone

B-1


--------------------------------------------------------------------------------




 Hallway:

2 ceramic plates

1 artificial plant

4 egg wall prints

1 large horse print

2 ship prints

1 wooden chair in chevron pattern

3 architectural prints

1 sideboard wooden table

1 blue vase

1 brass bowl

Copy Room:

1 Wooden desk w/four drawers

1 Gateway 2000 computer w/ keyboard

2 Four drawer filing cabinets

2 Wide four drawer filing cabinets

1 Bulletin board

1 ADDS computer monitor

1 Two drawer wide filing cabinet

1 Ranstad wall clock

1 Gray trash can w/ green top

1 Dahle #015 paper cutter

1 Small wooden table

1 Dolly

1 GBC Imagemaker 1000

1 GBC binding machine

Reception Area:

1 gold oval mirror

1 wooden bookcase w/ decorative plates, figurines and books

1 glass & brass coffee table

2 paisley side chairs

1 two drawer wooden filing cabinet

1 wooden desk

1 large estate wall print

1 wooden credenza/computer desk

1 sceptre computer

1 HP deskjet 960c printer

1 Buckingham Palace wall print

1 Hojbro wall print

2 floor plants

B-2


--------------------------------------------------------------------------------




Telephone Room:

1 wooden chair

1 ceramic lamp

1 Gateway 2000 computer

1 Harpers Newsweekly print

Conference Room:

1 wooden console

1 ceramic bowl

1 large tree in brass planter

1 wooden conference table w/ glass top

6 conference room chairs in chevron print fabric

1 large farm wall print

1 13” wall mounted TV

3 pottery wall prints

2 marble columns

2 ivy plants in burgundy colored planters

2 large architectural wall prints

Kitchen:

1 bulletin board

1 GE Spacemaker microwave

1 Mr. Coffee coffeemaker

1 large gray trash can

1 Black n’ Decker toaster oven

1 Hot Point refrigerator

1 “A New Day” wall print

4 wicker storage baskets

1 GE dishwasher

Bathroom:

1 wicker three drawer cabinet

1 white bowl

1 artificial plant

Grand Lobby:

Central Section of Grand Lobby:

2 Black Metal Sculptures

B-3


--------------------------------------------------------------------------------




East Side Outer Lobby:

3 oil paintings on North wall

1 white sofa on North wall

2 side boards on North wall

4 rust colored leather chairs

1 square wooden coffee table

1 peach colored sofa on East wall

2 end tables on East wall

2 table lamps on East wall

2 wing back chairs on East wall

1 oval wooden coffee table on East wall

2 silk trees in brass pots on East wall

1 brass trash bin on South wall

1 wooden pedestal on South wall

1 round wooden table in center area

1 silk arrangement in center area

West Side Outer Lobby:

3 oil paintings on North wall

1 side board on North wall

2 silk plants in brass pots on North wall

4 blue leather chairs

1 square wooden coffee table

1 gray and peach sofa on West wall

2 striped wing back chairs on West wall

1 wooden oval coffee table on West wall

(Grand Lobby Continued) — West Side Outer Lobby:

2 round end tables on West wall

2 bronze table lamps on West wall

2 silk trees in brass pots on West wall

1 brass trash bin on South wall

1 wooden pedestal on South wall

1 round table in center area

1 silk arrangement in center area

Grand Lobby – Center Lobby:

1 framed picture in Northeast corner

1 round table in Northeast corner

1 brass table lamp in Northeast corner

1 peach wing back chair in Northeast corner

1 framed picture in Northwest corner

2 white chairs in Northwest corner

B-4


--------------------------------------------------------------------------------




1 round table in Northwest corner

1 brass table lamp in Northwest corner

2 gold framed mirrors on South wall

2 mahogany/rust chairs on South wall

1 oval table on South wall

2 silk trees in brass pots on South wall

2 silk trees in brass pots on North wall

1 oval table on North wall

2 mahogany/rust chairs on North wall

1 large wooden oval table in center area

1 large silk arrangement in center area

Grand Lobby – Elevator Area:

1 gold framed mirror in West alcove

1 gold framed mirror in East alcove

1 white pedestal on West wall

1 large silk arrangement on West wall

1 white pedestal on East wall

1 large silk arrangement on East wall

1 large oil painting on North wall

2 brass trash bins on North wall

1 wooden pedestal on North wall

Grand Lobby – Concierge Desk:

1 ADDS computer monitor for fire alarm system

1 marble/wooden built-in desk

1 HP 1502 security screen

1 HP Compaq nc 8230 laptop

1 black executive chair

MARTA Lobby:

1 wooden built-in desk

1 executive rolling desk chair

1 Tatung monitor for CCTV system

1 HP desktop computer

1 magnetic override parking deck arm and gate override panel

1 Panasonic WV-CU360c CCTV controller

1 brass desk lamp

1 shoe shine stand

1 fire extinguisher

B-5


--------------------------------------------------------------------------------




Street Lobby:

1 White Pedestal

1 Male Bust

Engineering Office:

1 four drawer lateral file cabinet

1 bookcase

2 chairs

2 desks

1 refrigerator

1 Energy Management computer system

1 Work Station PC

1 printer

Mezzanine and 12th Floor:

 

12th Floor Boardroom Reception Area:

 

1 receptionist desk on North wall

1 blue table lamp on North wall

1 blue chair on North wall

1 framed lighted map on North wall

2 wooden chairs w/ blue cushions on South wall

1 wooden oval coffee table on East wall

2 wooden end tables on East wall

2 table lamps on East wall

1 oil painting on East wall

1 floral sofa on East wall

Private Telephone Room:

1 framed picture on West wall

Private Restroom:

1 full length mirror on North wall

1 large mirror on East wall

1 framed picture on West wall

1 framed picture on South wall

Boardroom Hallway:

1 framed picture on West wall

B-6


--------------------------------------------------------------------------------




1 small half moon table on West wall

Boardroom:

1 blue table lamp on North wall

1 long sofa table on North wall

3 hardback books on North wall

1 framed picture on East wall

2 mahogany/peach & green chairs on East wall

1 brass waste can on East wall

1 buffet serving table on East wall

1 long wooden conference table in center

16 blue leather conference chairs in center

1 entertainment center on South wall

1 Magnavox TV on South wall

1 VCR/Cable box on South wall

Middle Conference Room:

2 framed pictures on west wall

1 wooden conference table on glass wall

Conference Room Lobby:

1 framed map on North wall

1 buffet table on North wall

3 Diamond print chairs on East wall

1 wooden armless chair on Southeast corner

1 burgundy table lamp on Southeast corner

1 telephone table on Southeast corner

1 round table in center

1 silk arrangement in center

3 framed tree prints

Conference Room Lobby Closet:

1 wooden podium

2 ivory wooden chairs

3 flip charts

1 overhead projector

1 black TV rolling cart

1 CLI TV

4 black folding chairs

B-7


--------------------------------------------------------------------------------




Conference Center:

1 wooden telephone stand

12 white 4 foot tables

24 black folding chairs

Conference Center Closet:

1 six foot wooden table

24 black chairs

1 rolling cart

Kitchen Closet:

1 silk table arrangement

 

12 Floor Mezzanine Level:

 

1 framed picture on the Northwest corner

2 white chairs on the Northwest corner

1 small round table on the Northwest corner

1 blue table lamp on Northwest corner

1 peach wing back chair on Northeast corner

1 small round table on Northeast corner

1 framed picture on Northeast corner

1 floral table lamp on Northeast corner

2 silk trees in brass pots on West wall

1 golf framed mirror on Southwest corner

1 oval table on Southwest corner

2 mahogany/rust chairs on Southwest corner

2 mahogany/rust chairs on Southeast corner

1 oval table on Southeast corner

1 gold framed mirror on Southeast corner

2 silk trees in brass pots on East wall

1 oblong table in center

1 silk arrangement in center

Mezzanine Hallway:

1 gold framed mirror on West wall

1 gold framed mirror on East wall

12 Floor Elevator Lobby:

1 white pedestal on West wall

1 large silk arrangement on West wall

1 white pedestal on East wall

1 large silk arrangement on East wall

B-8


--------------------------------------------------------------------------------




1 brass/sand urn on North wall

Fitness Center:

1 set of 8 lb dumbbells

1 blue yoga mat

1 blue gymnastic ball

1 step aerobics step

B-9


--------------------------------------------------------------------------------


EXHIBIT C

Form of Tenant Estoppel Certificate

                          , 2005

[Address of Buyer]

[Address of Lender]

RE:          [Name and Address of Property]

Gentlemen:

Reference is made to that certain [Lease Agreement] dated as of
                                ,         between
                                                    , a
                          , as landlord (“Landlord”), and the undersigned, as
tenant (“Tenant”), demising premises at the captioned address more particularly
described in the Lease (the “Premises”). The lease, together with all amendments
thereto included in Schedule 1 attached hereto, is herein referred to as the
“Lease”. Tenant hereby represents to the Benefited Parties (as herein defined)
that the following statements are true and correct as of the date hereof:

1.             Schedule 1 attached hereto is a list of all amendments,
modifications, side letters, guaranties and other documents evidencing,
governing or securing Tenant’s obligations under the Lease, and attached hereto
as Exhibit A is a true and correct copy of the Lease and all amendments,
modifications, side letters, guaranties and other documents evidencing,
governing or securing Tenant’s obligations under the Lease.  The documents
listed in Schedule 1 and attached hereto as Exhibit A represent the entire
agreement between the parties as to the Premises.  The undersigned is the Tenant
under the Lease for space at the Premises covering                           
rentable square feet.

2.             The Lease is in full force and effect and has not been amended,
modified, supplemented or superseded except as indicated in Schedule 1.  There
are no understandings, contracts, agreement or commitments of any kind
whatsoever with respect to the Premises, except as expressly provided in the
Lease.

3.             The term of the Lease commenced on                           ,
and expires on                           , subject to any rights of Tenant to
extend the term as provided therein.  The base rent presently being charged is
$                 .  All rentals, charges, additional rent and other obligations
on the part of the undersigned have been paid to and including
                          , 200  .  No rental, other than for the current month,
has been paid in advance.  The undersigned has accepted possession and now
occupies the

C-1


--------------------------------------------------------------------------------




Premises and is currently open for business.  In addition to the fixed minimum
Base Rent, the Tenant pays its pro-rata share of real estate taxes and operating
expenses in excess of a base stop of                                          .

4.             Tenant has paid to Landlord a security deposit in the amount of
$                                   .  Tenant has no claim against Landlord for
any other security, rental, cleaning access card, key or other deposits or any
prepaid rentals.

5.             Landlord is not in any respect in default in the performance of
the terms and provisions of the Lease, nor does any state of facts or condition
exist which, with the giving of notice or the passage of time, or both, would
result in such a default.  All conditions under the Lease to be performed by
Landlord have been satisfied.  Without limiting the generality of the foregoing,
all improvements to be constructed in the Premises by Landlord have been
completed to the satisfaction of Tenant and accepted by Tenant and any tenant
construction allowances have been paid in full, and all duties of an inducement
nature required of Landlord in the Lease have been fulfilled to Tenant’s
satisfaction. Tenant has no claim against Landlord by reason of any restriction,
encumbrance or defect in title of the Premises of which Tenant has actual
knowledge.

6.             There currently is no defense, offset, lien, claim or
counterclaim by or in favor of Tenant against Landlord under the Lease or
against the obligations of Tenant under the Lease (including, without
limitation, any rentals or other charges due or to become due under the Lease)
and Tenant is not contesting any such obligations, rentals or charges. To
Tenant’s knowledge, all leasing commissions due in respect of the current term
of the Lease have been paid.

 7.            Tenant has no renewal, extension or expansion option, no right of
first offer or right of first refusal and no other similar right to renew or
extend the term of the Lease or expand the property demised thereunder except as
may be expressly set forth in the Lease.  Tenant has no right to lease or occupy
any parking spaces within the Property except as set forth in the Lease.  Tenant
is entitled to no free rent nor any credit, offsets or deductions in rent, nor
other leasing concessions other than those specified in the Lease.

8.             Tenant is not in any respect in default in the performance of the
terms and provisions of the Lease nor does any state of facts or condition exist
which, with the giving of notice or the passage of time, or both, would result
in such a default.  Without limiting the generality of the foregoing, Tenant is
current in its rental obligation under the Lease.

9.             The undersigned has not received notice of a prior transfer,
assignment, hypothecation or pledge by Landlord of any of Landlord’s interest in
the Lease other than to the holder of any first mortgage on the captioned
property.

10.           There are no liens recorded against the Premises with respect to
work performed by or on behalf of Tenant or materials supplied to the demised
property.

C-2


--------------------------------------------------------------------------------




11.           Tenant has not assigned the Lease nor sublet all or any part of
the Premises, except as shown on Schedule 1 attached hereto and made a part
hereof for all purposes.

The above certifications are made to the Benefited Parties knowing that the
Benefited Parties will rely thereon in making an investment in the Premises. For
purposes hereof, the term “Benefited Parties” means the addressees of this
letter and all of the following: (a) Harvard Property Trust, LLC, a Delaware
limited liability company and its successors, assigns, and designees (including,
without limitation, any tenant in common purchasers); and (b) any lender to
which any party described in the foregoing clause (a) grants a deed of trust,
mortgage or other lien upon the Premises.

 

Very truly yours,

 

 

 

 

 

 

 

 

 

,

 

 

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

C-3


--------------------------------------------------------------------------------




JOINDER OF GUARANTOR

The undersigned joins in the execution of this Estoppel Certificate for the
purpose of confirming to and for the benefit of the Benefited Parties (a) that
the guaranty of Tenant’s obligations under the Lease executed by the undersigned
remain in full force and effect, and (b) that the undersigned has no defenses or
offsets to its obligations under the guaranty of the Lease executed by the
undersigned. The undersigned understands that the Benefited Parties will rely
upon the foregoing confirmations.

 

 

 



 

 

a

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

C-4


--------------------------------------------------------------------------------




Schedule 1

List of Lease Documents

C-5


--------------------------------------------------------------------------------




Exhibit A

See Attached Lease Documents

C-6


--------------------------------------------------------------------------------


EXHIBIT D

Assignment and Assumption of Leases,
Contracts and Other Property Interests

For good and valuable consideration, the receipt of which is hereby
acknowledged, NORTH ATLANTA REALTY ACQUISITION COMPANY, INC., a Delaware
corporation (“Assignor”), hereby irrevocably assigns, transfers and sets over to
HARVARD PROPERTY TRUST, LLC, a Delaware limited liability company (“Assignee”),
all of Assignor’s right, title and interest arising from and after the date
hereof in and to (i) the lease agreements (the “Leases”) enumerated on Schedule
A attached hereto and made a part hereof, together with tenant security deposits
held by Assignor under the Leases, (ii) to the extent assignable, the contracts
(the “Contracts”) enumerated in Schedule B attached hereto and made a part
hereof, (iii) to the extent assignable, any governmental permits and approvals
(the “Permits and Approvals”) related to the improvements (the “Improvements”)
located on the land (the “Land”) being conveyed by Assignor to Assignee by
Assignment of Ground Lease and Development Agreement, dated the date hereof, and
(iv) to the extent assignable, all contract rights (including, without
limitation, all existing third-party warranties, if any, on materials and
equipment constituting a part of or used in the operation and maintenance of the
Improvements), licenses, permits, plans and specifications, surveys, soils
reports, insurance proceeds by reason of damage to the Improvements,
condemnation awards and all other rights, privileges or entitlements necessary
to continue the use and operation of the Land and the Improvements.

Assignee hereby assumes all obligations in connection with the Leases, the
Contracts and the Permits and Approvals, arising or first becoming due and
payable on or after the date hereof.  Assignor agrees to indemnify, defend and
hold harmless Assignee from any loss, cost, claim, liability, expense or demand
in connection with the Leases, the Contracts or the Permits and Approvals
arising or first becoming due and payable prior to the date hereof.  Assignee
agrees to indemnify, defend and hold harmless Assignor from any loss, cost,
claim, liability, expense or demand in connection with the Leases, the Contracts
or the Permits and Approvals arising or first becoming due and payable on or
after the date hereof.

Assignor hereby reserves the right to collect and retain delinquent rentals as
described on Schedule A.

Assignor hereby represents and warrants only that it has not previously assigned
the Leases, the Contracts, the Permits and Approvals, contract rights and other
rights assigned hereby.  Assignor makes no other representation or warranty in
connection with this Assignment and, except for the foregoing, this Assignment
is made without recourse to Assignor.

D-1


--------------------------------------------------------------------------------




All terms of this Assignment shall be binding upon, inure to the benefit of and
be enforceable by the parties hereto and their respective legal representatives,
successors and assigns.

No modification, waiver, amendment, discharge or change of this Assignment shall
be valid unless the same is in writing and signed by the party against which the
enforcement of such modification, waiver, amendment, discharge or change is or
may be sought.

This Assignment shall be construed and enforced in accordance with the laws of
the State of Georgia.

In any action brought to enforce the obligations of Assignor under this
Assignment, the judgment or decree shall be subject to Sections 16.8 and 16.15
of that certain Sale, Purchase and Escrow Agreement, dated as of September __,
2006, between Assignor, Assignee and Partners Title Company.

This Assignment may be executed in any number of counterparts, each of which so
executed shall be deemed original; such counterparts shall together constitute
but one agreement.

[Signature On Following Page]

D-2


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have each executed this Assignment of
this             day of        , 2006.

 

ASSIGNOR:

 

 

 

 

 

NORTH ATLANTA REALTY ACQUISITION

 

 

COMPANY, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

HARVARD PROPERTY TRUST, LLC, a

 

 

Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

D-3


--------------------------------------------------------------------------------


EXHIBIT E

Form of Bill of Sale

KNOW ALL MEN BY THESE PRESENTS, that NORTH ATLANTA REALTY ACQUISITION COMPANY,
INC., a Delaware corporation (“Seller”), for good and valuable consideration
paid by HARVARD PROPERTY TRUST, LLC, a Delaware limited liability company
(“Buyer”), hereby sells to Buyer, its successors and assigns, the personal
property (“Personal Property”) more particularly referred to in Schedule A
attached hereto.

TO HAVE AND TO HOLD the same unto Buyer, its successors and assigns to and for
its own use and behalf forever.

Buyer agrees to pay all sales taxes payable by reason of the transfer to Buyer
of said Personal Property.

This Bill of Sale shall be without representation or warranty by, and without
recourse to, Seller.

This Bill of Sale may be executed in any number of counterparts, each of which
so executed shall be deemed original; such counterparts shall together
constitute but one agreement.

[Signature On Following Page]

E-1


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller and Buyer have caused these presents to be signed by
their duly authorized officers as of                  , 2006.

 

SELLER

 

 

 

 

 

NORTH ATLANTA REALTY ACQUISITION

 

 

COMPANY, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

BUYER

 

 

 

 

 

HARVARD PROPERTY TRUST, LLC, a

 

 

Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

E-2


--------------------------------------------------------------------------------


EXHIBIT F

Form of Assignment and Assumption of Ground Lease and Development Agreement

After recording return to:
                                   
                                   
                                   
Attn:                          

Assignment and Assumption of Ground Lease and Development Agreement

For good and valuable consideration, the receipt of which is hereby
acknowledged, NORTH ATLANTA REALTY ACQUISITION COMPANY, INC., a Delaware
corporation (“Assignor”), hereby irrevocably assigns, transfers and sets over to
HARVARD PROPERTY TRUST, LLC, a Delaware limited liability company (“Assignee”),
all of Assignor’s right, title and interest arising from and after the date
hereof in and to that certain (i) Lease for Johnsontown South Site, dated May
29, 1984 and recorded in Deed Book 8994, page 396, Fulton County, Georgia
records, between Metropolitan Atlanta Rapid Transit Authority, a public body
corporate created under the laws of the State of Georgia (“MARTA”), and
Resurgens Plaza South, Inc., a Georgia corporation (predecessor-in-interest to
Resurgens Plaza South Associates, L.P. (“RPSA”)), as amended by that certain
First Amendment to Lease for Johnsontown South Site, dated May 29, 1984,
recorded in Deed Book 8994, page 448, aforesaid records, as further amended by
that certain Second Amendment to Lease for Johnsontown South Site, dated July 1,
1984, recorded in Deed Book 9392, page 398, aforesaid records, as further
amended by that certain Third Amendment to Lease for Johnsontown South Site,
dated February 19, 1986, recorded in Deed Book 9971, page 106, aforesaid
records, as further amended by that certain Fourth Amendment to Lease for
Johnsontown South Site and Second Amendment to Development Agreement, dated
August 1, 1986, recorded in Deed Book 10277, page 168, aforesaid records, as
assigned by RPSA to Seller pursuant to that certain Assignment and Assumption of
MARTA Lease and Development Agreement, dated November 17, 1997 and recorded in
Deed Book 23466, page 251 (collectively, the “Ground Lease”), which Ground Lease
covers the land described on Exhibit A attached hereto, and (ii) Development
Agreement, dated November 10, 1982 and recorded in Deed Book 8287, page 1,
Fulton County, Georgia records, between MARTA and Resurgens Plaza Company, a
Georgia general partnership (predecessor-in-

F-1


--------------------------------------------------------------------------------




interest to RPSA), as amended by that certain First Amendment to Development
Agreement, dated September 30, 1983 and unrecorded, as further amended by that
certain Fourth Amendment to Lease for Johnsontown South Site and Second
Amendment to Development Agreement, dated August 1, 1986, recorded in Deed Book
10277, page 168, aforesaid records, as assigned by RPSA to Seller pursuant to
that certain Assignment and Assumption of MARTA Lease and Development Agreement,
dated November 17, 1997 and recorded in Deed Book 23466, page 251 (collectively,
the “Development Agreement”).

Assignee hereby assumes all of Assignor’s obligations in connection with the
Ground Lease and the Development Agreement arising or first becoming due and
payable on or after the date hereof.  Assignor agrees to indemnify, defend and
hold harmless Assignee from any loss, cost, claim, liability, expense or demand
in connection with the Ground Lease and the Development Agreement arising or
first becoming due and payable prior to the date hereof.  Assignee agrees to
indemnify, defend and hold harmless Assignor from any loss, cost, claim,
liability, expense or demand in connection with the Ground Lease and the
Development Agreement arising or first becoming due and payable on or after the
date hereof.

Assignor hereby represents and warrants only that it has not previously assigned
the Ground Lease and the Development Agreement.  Assignor makes no other
representation or warranty in connection with this Assignment and, except for
the foregoing, this Assignment is made without recourse to Assignor.

All terms of this Assignment shall be binding upon, inure to the benefit of and
be enforceable by the parties hereto and their respective legal representatives,
successors and assigns.

No modification, waiver, amendment, discharge or change of this Assignment shall
be valid unless the same is in writing and signed by the party against which the
enforcement of such modification, waiver, amendment, discharge or change is or
may be sought.

This Assignment shall be construed and enforced in accordance with the laws of
the State of Georgia.

In any action brought to enforce the obligations of Assignor under this
Assignment, the judgment or decree shall be subject to Sections 16.8 and 16.15
of that certain Sale, Purchase and Escrow Agreement, dated September     ,
2006,  by and between Assignor, Assignee and Partners Title Company.

This Assignment may be executed in any number of counterparts, each of which so
executed shall be deemed original; such counterparts shall together constitute
but one agreement.

F-2


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have each executed this Assignment of
this              day of            , 2006.

 

ASSIGNOR:

 

 

 

 

 

NORTH ATLANTA REALTY ACQUISITION

 

 

COMPANY, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

HARVARD PROPERTY TRUST, LLC, a

 

 

Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

F-3


--------------------------------------------------------------------------------


EXHIBIT G

Form of Limited Warranty Deed




After recording return to:
                                   
                                   
                                   
Attn:                          

LIMITED WARRANTY DEED

STATE OF                                                        

)

 

                                                                           

) ss.

 

COUNTY OF                                                     

)

 

 

THIS LIMITED WARRANTY DEED, made this       day of                 , 2006, NORTH
ATLANTA REALTY ACQUISITION COMPANY, INC., a Delaware corporation (herein called
“Grantor”), and HARVARD PROPERTY TRUST, LLC, a Delaware limited liability
company (herein called “Grantee”).

WITNESSETH:  That Grantor, for and in consideration of the sum of Ten Dollars
($10.00) and other good and valuable consideration, in hand paid at and before
the sealing and delivery of these presents, the receipt and sufficiency of which
are hereby acknowledged, has granted, bargained, sold, alienated, conveyed,
transferred and confirmed and by these presents does grant, bargain, sell,
alien, convey, transfer and confirm unto Grantee all that tract or parcel of
land described on Exhibit A attached hereto and made a part hereof, together
with all buildings and other improvements located thereon, and together with all
rights, members and appurtenances in any manner appertaining or belonging to
said premises.

TO HAVE AND TO HOLD the said premises, together with all and singular the
rights, easements, members and appurtenances thereof, to the same being,
belonging or in any wise appertaining, to the only proper use, benefit and
behoof of Grantee, forever, IN FEE SIMPLE.

G-1


--------------------------------------------------------------------------------




This Limited Warranty Deed is made expressly subject to the items set forth on
Exhibit B attached hereto and made a part hereof.

Grantor will warrant and defend the right, title and interest to the above
described property unto Grantee against the lawful claims of all persons owning,
holding or claiming by, through or under Grantor, but not otherwise.

(The words “Grantor” and “Grantee” include all genders, plural and singular, and
their respective heirs, successors and assigns where the context requires or
permits.)

IN WITNESS WHEREOF, Grantor has caused this Limited Warranty Deed to be executed
and sealed the day and year first above written.

Signed, sealed and delivered

 

NORTH ATLANTA REALTY

in the presence of:

 

ACQUISITION, a Delaware corporation

 

 

 

Witness

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

STATE OF                                                        

)

 

                                                                           

) ss.

 

COUNTY OF                                                     

)

 

 

On                             , 2006 before me, the undersigned Notary Public,
personally appeared                                     , personally known to me
(or proved to me on the basis of satisfactory evidence) to be the person whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that his signature on the instrument is
the person or the entity upon behalf of which the person acted, executed the
within instrument.

WITNESS my hand and official seal.

 

 

 

Signature of Notary

 

(Affix seal here)

 

G-2


--------------------------------------------------------------------------------


EXHIBIT H

Leases

Tenant Name

 

Date of Document

 

 

 

Benefits Law Group

 

6/5/02

 

 

 

Burke Capital Group, LLC

 

9/5/03

 

 

 

Epstein Becker & Green, P.C.

 

6/29/01

1st Amendment

 

4/1/04

2nd Amendment

 

11/8/04

3rd Amendment

 

7/7/05

4th Amendment

 

9/15/05

 

 

 

Fisher & Phillips, L.L. P.

 

10/15/98

 

 

 

Hart & Associates, Attorneys & Counselors at Law PC

 

6/25/02

 

 

 

(Imlay) Tiger Management Company

 

5/10/90

1st Amendment

 

1/11/91

2nd Amendment

 

3/3/95

3rd Amendment (Imlay Investment Inc.)

 

5/28/99

4th Amendment (Imlay Investment Inc.)

 

9/7/05

 

 

 

John D. Phillips (d/b/a Jack Phillips & Assoc.)

 

1/10/05

 

 

 

Stephen Hale Block (d/b/a Levine & Block)

 

7/28/98

1st Amendment

 

1/23/03

 

 

 

Midtown Lanier Parking

 

5/1/03

1st Amendment

 

1/5/05

 

 

 

Miller & McMenamy, L.L.P

 

9/1/06

 

 

 

Milliman USA, Inc.

 

3/23/01

1st Amendment

 

11/24/03

 

 

 

Resurgens Associates

 

3/1/99

 

 

 

Ocean V Corporation (d/b/a Resurgens Bistro)

 

7/29/03

 

 

 

Robert & Erck

 

2/12/04

 

 

 

Royal Specialty Underwriting, Inc.

 

9/9/98

1st Addendum

 

2/1/90

 

H-1


--------------------------------------------------------------------------------




 

Tenant Name

 

Date of Document

 

 

 

2nd Addendum

 

7/29/93

1st Amendment

 

4/30/89

2nd Amendment

 

6/13/90

3rd Amendment

 

1/30/97

4th Amendment

 

8/23/99

5th Amendment

 

8/10/00

6th Amendment

 

5/22/01

7th Amendment

 

4/3/01

8th Amendment

 

12/6/02

Assignment & Assumption (RSUI Indemnity Company)

 

9/4/03

9th Amendment (RSUI Indemnity Company)

 

9/4/03

10th Amendment (RSUI Indemnity Company)

 

10/4/03

11th Amendment (RSUI Indemnity Company)

 

8/18/06

 

 

 

Schklar, Wright, & Henderson, LLC

 

9/16/03

 

 

 

SSI (U.S.) Inc. (Spencer Stuart)

 

9/16/00

 

 

 

The Breckenridge Group, Inc.

 

2/    /01

1st Amendment

 

5/8/06

 

 

 

The Gallup Organization

 

4/1/03

 

 

 

Transcend Services, Inc.

 

8/4/00

1st Amendment

 

9/15/00

2nd Amendment

 

4/22/04

 

Equipment Leases

Banleaco Equipment Lease, dated December 27, 2005, by and between Bankers
Leasing Company, as lessor, and Seller, as lessee.

Electronic Service Agreement (undated), by and between T-Mobile USA, Inc., as
lessor, and Seller, as lessee.

Integrated Services Agreement, dated December 21, 1998, by and between Cypress
Communications, Inc., as lessor, and Seller, as lessee.

Minolta Business Solutions Black and White Replacement Service Agreement, dated
December 29, 2003, by and between Minolta Business Systems, as lessor, and
Seller, as lessee.

Agreement, dated May 20, 2006, by and between Pitney Bowes, as lessor, and
Seller, as lessee.

 

H-2


--------------------------------------------------------------------------------


EXHIBIT I

Contracts

Type of
Service

 

Contractor

 

Current
Comm.
Date

Chiller Maint.

 

Georgia Trane

 

1/1/2005

Concierge Service

 

Concierge Service of Atlanta

 

3/1/2005

Energy Mgmt

 

Siemens

 

1/1/2005

Elevator

 

Thyssen Krupp

 

1/1/2005

Exterminator

 

Orkin

 

1/1/2005

Fire Protection

 

Simplex

 

1/1/2005

Janitorial

 

Onesource

 

MTM

Landscaping

 

ValleyCrest

 

1/1/2005

Security

 

Securitas Sercurity

 

1/1/2005

Rubbish Removal

 

Waste Management

 

10/1/2005

Water Treatment

 

Aquatrol

 

1/1/2005

Window Wash

 

Valcourt

 

1/1/2005

 

I-1


--------------------------------------------------------------------------------


EXHIBIT J

Form of Notice to Tenants

Ladies and Gentlemen:

You are hereby informed that, effective         , 2006, NORTH ATLANTA REALTY
ACQUISITION COMPANY, INC., a Delaware corporation, has sold the building known
as Resurgens Plaza located at 945 East Paces Ferry Road, Atlanta, Georgia (the
“Building”), and has assigned its interest as lessor under the lease between it
and you covering certain space in the Building in each case to: HARVARD PROPERTY
TRUST, LLC, a Delaware limited liability company.

 

Very truly yours,

 

 

 

NORTH ATLANTA REALTY ACQUISITION

 

COMPANY, INC., a Delaware corporation

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

J-1


--------------------------------------------------------------------------------


EXHIBIT K

FIRPTA Certificate
Transferor’s Certification of Non-Foreign Status

Section 1445 of the Internal Revenue Code (the “Code”) provides that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person.  For U.S. tax purposes (including Section 1445), the owner
of a disregarded entity (which has legal title to a U.S. real property interest
under local law) will be the transferor of the property and not the disregarded
entity.  To inform HARVARD PROPERTY TRUST, LLC, a Delaware limited liability
company (“Transferee”), that withholding of tax is not be required upon the
disposition of a U.S. real property interest by NORTH ATLANTA REALTY ACQUISITION
COMPANY, INC., a Delaware corporation (“Transferor”), the undersigned hereby
certifies the following on behalf of Transferor:

1.  Transferor is not a foreign corporation, foreign partnership, foreign trust
or foreign estate (as those terms are defined in the Code and the Income Tax
Regulations promulgated thereunder);

2.  Transferor is not a disregarded entity as defined in Section
1.1445-2(b)(2)(iii) of the Income Tax Regulations.

3.  Transferor’s U.S. employer identification number is               ; and

4.  Transferor’s office address is: c/o J.P. Morgan Investment Management Inc.,
245 Park Avenue, 2nd Floor, New York, New York 10167.

Transferor understands that this Certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalty of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

Dated:            , 2006.

 

 

 

 

 

 

NORTH ATLANTA REALTY ACQUISITION

 

COMPANY, INC., a Delaware corporation

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

K-1


--------------------------------------------------------------------------------


EXHIBIT L

Buyer’s Due Diligence Item List for Purchase & Sale Contract

BASE BUILDING INFO

ADA Compliance, studies/reports

Appraisal, Existing

Building Measurement Surveys by Registered Architect

Building Permits

Building Plans, Specifications,

Paper

CADD Disk

Base Building Certificate of Occupancy

Covenants, Conditions & Restriction’s (Owner association, condo, etc)

Easement Information, existing and pending

Environmental Site Assessment, Existing

Floor Plans, as leased

Geotechnical Report, if any

Parking Space Configuration (Surface and Garage if applicable)

Property Condition Report, existing

Roof Reports – If recent re-roof, provide drawings and specifications

Roof Warranty – If recent re-roof/new roof provide contractor contact info

Seismic Reports

Site Plans

Survey, existing

BUILDING SYSTEMS/OPERATIONS

Chiller Eddy Current Testing – Frequency and Results

Emergency/Life Safety Systems, Operating Manual

Ground Fault Testing – Frequency and Results

Infra-red Scans of Electrical System – Frequency and Results

Permits & Licenses – Alarm (including Frequency and Results of testing)

Permits & Licenses – Boiler (including inspection results)

Permits & Licenses – Construction

Permits & License – Elevator (including one and five year testing reports)

Permits & License – Engineering

Preventive Maintenance Program

Warranty, Elevator if applicable

Warranty, HVAC Equipment, if applicable

Warranty, Mechanical, if applicable

Warranty, Roof, if applicable

Work Order Systems & Operating Manuals

Window Washing – Frequency and Results

L-1


--------------------------------------------------------------------------------




FINANCIAL/BUDGETING INFO

Average Effective Annual Rental Rate (psf basis), previous 5 years

Building/Capital Improvements Projects, Current

Capital Improvements, historical/projected, 3 years

Balance Sheet, to date

Budget & Narrative, Current Year

Invoices, as requested, copies only (typically utility and real estate tax
invoices)

Security Deposit Listing, Current, LOC’s/Guaranty’s to be transferred

Utility Security Deposits

***  SECTION 3-14 AUDIT  ***

--------------------------------------------------------------------------------

*Additional material/reports required for the completion of the 3-14 Audit

(Note:  this audit will also include physical site visits to review original
invoices selected from property check register/disbursement journal as noted
below)

Detailed general ledger report of revenues and expenses for the prior two years,
each quarter for the current year, and to current date for the current year

Detailed income statements by month for the prior two years and to current date
for the current year

Detail of the cash receipts and disbursements journal (downloaded in Excel if
possible) for the full prior year and to current date for the current year

Detailed accrued expense listing for each quarter ended during the current year
and the prior two years

Operating Expense Reconciliations in detail for the three previous years,
current year budget, and current year preliminary reconciliation

Aging Reports, Current and past 6 months (month-by-month)

Rent Roll, Current

All leases, amendments and commencement date letters for current and prior year
tenants

Detailed listing of all tenants with termination options

Detailed rent straight-line schedule for each quarter ended during the current
year and the prior two years

Stacking Plan

Parking garage lease/operating agreement for the prior two years and the current
year

Service contracts for the current year and prior year

Property tax and personal property tax statements for the current year & prior 3
years

Utility agreements/power supply agreements for the current year and prior year

Utilities, prior year and current year invoices

Representation letter (questions asked Seller by Audit Firm)

L-2


--------------------------------------------------------------------------------




TENANT RELATED INFO

Certificates of Occupancy

Insurance Certificate

Lease Commission Schedule, 3 previous years

Existing Commission Agreements

Occupancy/Vacancy History,  5 previous years

Retail tenants, sales data and percentage rent billings

Tenant Contact Information

Tenant Financial Statements, if available

Tenant Improvement projects, currently under construction (copy of contract(s))

Tenant Improvement Schedule, 3 previous years

OTHER

Business Licenses

Covenants, Conditions & Restriction’s (Owner association, condo, etc)

Flooding Info, Historical

Ground Lease, if any

Insurance Certificate - Seller

Insurance Claims, Pending

Insurance Claims History

Intellectual Property Documents, if any

Litigation – Pending

Management & Leasing Agreement – Existing

O & M Reports (Asbestos, Mold, etc.)

Personal Property Inventory including Office Equipment to remain on site

Photos of the Building

Security Incident Reports, for prior 24 months

Seismic Reports

Staffing/Payroll Schedule

Title commitment policy of Seller, existing

Title Work – Preliminary

Title Work – Final

Website/Domain Information

Zoning Report, existing if available

L-3


--------------------------------------------------------------------------------


SALE, PURCHASE AND ESCROW AGREEMENT

AMONG

NORTH ATLANTA REALTY ACQUISITION COMPANY, INC.

AND

HARVARD PROPERTY TRUST, LLC

AND

PARTNERS TITLE COMPANY


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Section

 

 

 

Page

 

 

 

 

 

ARTICLE I

 

 

 

 

 

 

 

RECITALS

 

 

 

 

 

 

 

1.1

 

Real Property

 

1

1.2

 

Air Rights

 

1

1.3

 

Development Agreement

 

1

1.4

 

Personal Property

 

2

1.5

 

Purchase and Sale

 

2

 

 

 

 

 

ARTICLE II

 

 

 

 

 

 

 

PURCHASE PRICE

 

 

 

 

 

 

 

2.1

 

Price

 

2

2.2

 

Investments

 

3

2.3

 

Interest on the Deposit

 

3

 

 

 

 

 

ARTICLE III

 

 

 

 

 

 

 

CONDITIONS TO THE PARTIES’ OBLIGATIONS

 

 

 

 

 

3.1

 

Conditions to Buyer’s Obligation to Purchase

 

3

3.2

 

Conditions to Seller’s Obligation to Sell

 

5

3.3

 

Failure of Condition Precedent

 

5

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

 

 

BUYER’S DELIVERIES AND SELLER’S DELIVERIES TO ESCROW AGENT

 

 

 

 

 

4.1

 

Buyer’s Deliveries

 

5

4.2

 

Seller’s Deliveries

 

6

4.3

 

Failure to Deliver

 

7

 

 

 

 

 

ARTICLE V

 

 

 

 

 

 

 

INVESTIGATION OF PROPERTY

 

 

 

 

 

5.1

 

Delivery of Documents

 

8

5.2

 

Physical Inspection of the Real Property

 

8

5.3

 

Investigation Period

 

9

5.4

 

Effect of Termination

 

10

5.5

 

No Obligation to Cure

 

10

5.6

 

Copies of Third Party Reports

 

10

 

i


--------------------------------------------------------------------------------




 

ARTICLE VI

 

 

 

 

 

 

 

THE CLOSING

 

 

 

 

 

6.1

 

Date and Manner of Closing

 

11

6.2

 

Seller’s Extension Option

 

11

6.3

 

Delay in Closing; Authority to Close

 

11

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

 

 

PRORATION, FEES, COSTS AND ADJUSTMENTS

 

 

 

 

 

7.1

 

Prorations

 

11

7.2

 

Seller’s Closing Costs

 

14

7.3

 

Buyer’s Closing Costs

 

14

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

DISTRIBUTION OF FUNDS AND DOCUMENTS

 

 

 

 

 

8.1

 

Delivery of the Purchase Price

 

14

8.2

 

Other Monetary Disbursements

 

14

8.3

 

Recorded Documents

 

14

8.4

 

Documents to Buyer

 

14

8.5

 

Documents to Seller

 

15

8.6

 

All Other Documents

 

15

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

RETURN OF DOCUMENTS AND FUNDS UPON TERMINATION

 

 

 

 

 

9.1

 

Return of Seller’s Documents

 

15

9.2

 

Return of Buyer’s Documents

 

15

9.3

 

Deposit

 

16

9.4

 

Disbursement of Deposit

 

16

9.5

 

No Effect on Rights of Parties; Survival

 

16

 

 

 

 

 

ARTICLE X

 

 

 

 

 

DEFAULT

 

 

 

 

 

10.1

 

Seller’s Remedies

 

16

10.2

 

Buyer’s Remedies

 

16

 

 

 

 

 

ARTICLE XI

 

 

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

11.1

 

Seller’s Warranties and Representations

 

17

 

ii


--------------------------------------------------------------------------------




 

11.2

 

Buyer’s Warranties and Representations

 

18

11.3

 

No Other Warranties and Representations

 

20

 

 

 

 

 

ARTICLE XII

 

 

 

 

 

 

 

CASUALTY AND CONDEMNATION

 

 

 

 

 

 

 

ARTICLE XIII

 

 

 

 

 

 

 

CONDUCT PRIOR TO CLOSING

 

 

 

 

 

 

 

13.1

 

Conduct

 

22

13.2

 

Actions Prohibited

 

22

13.3

 

Modification of Existing Ground Lease, Development Agreement, Leases and
Contracts

 

22

13.4

 

New Leases and Contracts

 

23

13.5

 

Confidentiality

 

23

13.6

 

Right to Cure

 

23

13.7

 

SEC Reporting Requirements

 

 

 

 

 

 

 

ARTICLE XIV

 

 

 

 

 

 

 

NOTICES

 

 

 

 

 

 

 

ARTICLE XV

 

 

 

 

 

 

 

TRANSFER OF TITLE AND POSSESSION

 

 

 

 

 

15.1

 

Transfer of Possession

 

26

15.2

 

Delivery of Documents at Closing

 

26

 

 

 

 

 

ARTICLE XVI

 

 

GENERAL PROVISIONS

 

 

 

 

 

16.1

 

Captions

 

26

16.2

 

Exhibits

 

26

16.3

 

Entire Agreement

 

26

16.4

 

Modification

 

27

16.5

 

Attorneys’ Fees

 

27

16.6

 

Governing Law

 

27

16.7

 

Time of Essence

 

27

16.8

 

Survival of Warranties

 

27

16.9

 

Assignment by Buyer

 

27

16.10

 

Severability

 

28

16.11

 

Successors and Assigns

 

28

 

iii


--------------------------------------------------------------------------------




 

16.12

 

Interpretation

 

28

16.13

 

Counterparts

 

28

16.14

 

Recordation

 

28

16.15

 

Limitation on Liability

 

28

16.16

 

Calculation of Time Periods

 

28

 

 

 

 

 

ARTICLE XVII

 

 

 

 

 

 

 

ESCROW AGENT DUTIES AND DISPUTES

 

 

 

 

 

17.1

 

Other Duties of Escrow Agent

 

29

17.2

 

Disputes

 

29

 

EXHIBITS

 

 

 

EXHIBIT A — Description of Land

 

EXHIBIT B — Personal Property

 

EXHIBIT C — Form of Tenant Estoppel Certificate

 

EXHIBIT D — Assignment and Assumption of Leases, Contracts and Other Property
Interests

 

EXHIBIT E — Form of Bill of Sale

 

EXHIBIT F — Form of Assignment and Assumption of Ground Lease and Development
Agreement

 

EXHIBIT G — Form of Limited Warranty Deed

 

EXHIBIT H — Leases

 

EXHIBIT I — Contracts

 

EXHIBIT J — Form of Notice to Tenants

 

EXHIBIT K — FIRPTA Certificate

 

EXHIBIT L — Buyer’s Due Diligence Item List for Purchase & Sale Contract

 

iv


--------------------------------------------------------------------------------